Exhibit 10.1

INDUSTRIAL BUILDING LEASE

THIS LEASE is made as of this 13th day of March, 2012 between CENTERPOINT
PROPERTIES TRUST a Maryland real estate investment trust (“Landlord”), and POWER
GREAT LAKES, INC., an Illinois corporation (“Tenant”).

ARTICLE I—LEASE TERMS

Section 1.1. Definitions. In addition to the other terms, which are elsewhere
defined in this Lease, the following terms and phrases, whenever used in this
Lease shall have the meanings set forth in this Section 1.1, and only such
meanings, unless such meanings are expressly contradicted, limited or expanded
elsewhere herein.

A. Base Rent Schedule:

 

Period

   Annual Base Rent      Monthly Base Rent  

August 1, 2013 – July 31, 2014

   $ 462,244.00       $ 38,520.33   

August 1, 2014 – July 31, 2015

   $ 476,111.32       $ 39,675.94   

August 1, 2015 – July 31, 2016

   $ 490,394.66.       $ 40,866.22   

August 1, 2016 – July 31, 2017

   $ 505,106.50       $ 42,092.21   

August 1, 2017 – July 31, 2018

   $ 520,259.69       $ 43,354.97   

B. Commencement Date: August 1, 2013.

C. Initial Monthly Rent Adjustment Deposit: $[To be determined by Landlord prior
to Commencement Date].

(i) Initial Tax Deposit: $                  

(ii) Initial Expense Deposit: $            

D. Landlord’s Broker: None.

E. Landlord’s Mailing Address:

1808 Swift Drive

Oak Brook, Illinois 60523

Attention: Mr. Sean Maher

F. Security Deposit: $45,742.90 (Any amount held by Landlord pursuant to the
Gross Lease (as herein defined) as of the Commencement Date will be retained by
Landlord and applied to such amount of Security Deposit).

G. Tenant’s Broker: Colliers Bennett & Kahnweiler.



--------------------------------------------------------------------------------

H. Tenant’s Mailing Address:

655 Wheat Lane

Wood Dale, Illinois 60191

I. Tenant’s Proportion: 100%.

J. Term: The sixty (60) month term, commencing as of the Commencement Date and
ending on the Termination Date, unless sooner terminated by Landlord as provided
hereunder.

K. Termination Date: July 31, 2018.

L. Use: Manufacturing and warehousing.

Section 1.2. Significance of Definitions. Each reference in this Lease to any of
the Definitions contained in Section 1.1 of this Article shall be deemed and
construed to incorporate all of the terms provided under each such Definition.

Section 1.3. Enumeration of Exhibits. The exhibits in this Section and attached
to this Lease are incorporated in this Lease by this reference and are to be
construed as a part of this Lease.

Exhibit “A” Legal Description

Exhibit “B” Intentionally Omitted

Exhibit “C” Form of Estoppel Certificate

Exhibit “D” Form of Landlord’s Agreement

ARTICLE II—PREMISES

Section 2.1. Lease. Landlord, for and in consideration of the rents herein
reserved and of the covenants and agreements herein contained on the part of
Tenant to be kept, observed and performed, does by these presents, lease to
Tenant, and Tenant hereby leases from Landlord, the demised premises
(“Premises”), consisting of the building (“Building”) located at 801 AEC Drive,
Wood Dale, Illinois, which Building is located on the land (“Land”) legally
described on Exhibit “A” attached hereto. The Land and Building are sometimes
also collectively referred to as the “Project”. The lease of the Premises shall
be subject to, and Tenant shall at all times during the Term comply with, all
covenants, conditions, agreements, easements, encumbrances and restrictions of
record as of the date hereof affecting the Project (collectively
“Restrictions”). Tenant is currently leasing the Premises from Landlord pursuant
to that certain Industrial Lease dated June 30, 2011 by and between Landlord and
Tenant for a term expiring July 31, 2013 (the “Gross Lease”).

ARTICLE III—TERM

Section 3.1. Term. The Term of this Lease shall commence on the Commencement
Date and shall end on the Termination Date, unless sooner terminated as
hereinafter set forth.

 

2



--------------------------------------------------------------------------------

ARTICLE IV—CONDITION OF PREMISES

Section 4.1. Disclaimer Regarding Premises. Except for Landlord’s Work (as
herein defined), Tenant acknowledges that they are currently in possession of
the Premises and agree to accept the Premises in an absolutely “as is” condition
(except as stated herein to the contrary), and Tenant acknowledges that
Landlord, its agents, attorneys, representatives and employees have not and do
not make any representations or warranties, express or implied, to Tenant
regarding the Premises or the Project. In the event that Tenant makes
improvements to the offices at the Premises and an elevator is required by the
Village of Wood Dale, then Landlord agrees to either install said elevator, at
Landlord’s sole cost and expense, or reimburse Tenant for the actual, reasonable
cost of installing said elevator to the office portion of the Premises
(“Landlord’s Work”). In addition, Landlord’s Work shall include the following
work to be performed by or on behalf of Landlord, at Landlord’s sole cost and
expense: (i) caulk, seal and repair all exterior windows to create a watertight
envelope, if necessary, as determined by Landlord, (ii) provide a credit to
Tenant of $8,500.00 to replace missing fixtures in bathrooms on North side of
Building second floor, (iii) repair or replace main stairs, (iv) crackfill and
repair the floors, (v) perform (or provide a credit to Tenant to perform) code
compliance issues such as exit signs for the second floor office or in the event
that the Village defers the requirement of such work until after Tenant
completes office improvements, Landlord shall either perform (or provide a
credit to Tenant to perform) such code compliance issues and (vi) replace (or
provide a credit to Tenant to replace) the drywall, insulations, moldings and
paint that were damaged during the mold remediation work recently performed by
Landlord at the Premises. Landlord agrees to commence Landlord’s Work promptly
after execution of the Lease and to use commercially reasonable effort
thereafter to timely and diligently complete Landlord’s Work. Tenant shall not
be responsible for any Pre-Existing Conditions that were existing at the time of
execution of the Gross Lease, including, without limitation, any possible mold
or bacteria issue resulting from water damage in the office portion of the
Premises.

ARTICLE V—RENT

Section 5.1. Base Rent. Tenant agrees to pay to Landlord, monthly in advance,
without offset or deduction, base rent for the Term (“Base Rent”) in the amount
of the Monthly Base Rent set forth in the Base Rent Schedule commencing on the
Commencement Date and continuing on the first day of each month thereafter for
the balance of the Term of this Lease. In addition thereto, Tenant shall pay all
such other amounts as are herein described as “Additional Rent” in the manner
and at the time specified in this Lease. The term “Rent” when used in this Lease
shall include all Base Rent payable under this Section 5.1, as well as the
charges herein described as Additional Rent. All Rent payable hereunder shall be
payable to Landlord at 2023 Paysphere Circle, Chicago, IL 60674), or as Landlord
may otherwise from time to time designate in writing.

Section 5.2. Base Rent Adjustment. In addition to the Base Rent payable by
Tenant hereunder, Tenant shall pay to Landlord, as Additional Rent, commencing
on the Commencement Date, the Rent Adjustment described in this Section 5.2
without set off or deduction. Until such time as Tenant receives the first
Adjustment Statement provided for in clause (C) of this Section 5.2, Tenant
shall, commencing on the Commencement Date and on the first day of each and
every month thereafter, make the Initial Monthly Rent Adjustment Deposit
specified in Article I hereof.

 

3



--------------------------------------------------------------------------------

A. For the purposes of this Lease:

(1) The term “Calendar Year” shall mean each calendar year or a portion thereof
during the Term.

(2) The term “Expenses” shall mean and include all expenses paid or incurred by
Landlord for maintaining and insuring the Project, the appurtenances and
personal property used in conjunction therewith. Expenses shall not include work
for Pre-Existing Conditions (as herein defined) or expenses caused in whole or
in part due to the negligence of Landlord. In the event that Tenant desires
Landlord to perform common area maintenance at the Project, then Landlord shall
be entitled to include in Expenses, in addition to all costs incurred by
Landlord in performing said common area maintenance, a management fee of three
percent (3%) of Rent.

(3) The term “Rent Adjustments” shall mean all amounts owed by Tenant as
Additional Rent on account of Expenses or Taxes, or both.

(4) The term “Rent Adjustment Deposit” shall mean an amount equal to Landlord’s
estimate of Rent Adjustments due for any Calendar Year made from time to time
during the Term.

(5) The term “Taxes” shall mean any taxes, assessments, sewer rents, rates and
charges, transit taxes and any other federal, state or local governmental
charge, general, special, ordinary or extraordinary, which now or hereafter
accrue during the Term and are levied or assessed or become a lien against the
Project or any portion thereof, this Lease or any Rent payable under this Lease
in any Calendar Year during the Term and any tax in substitution of any of the
foregoing. Notwithstanding the foregoing, Landlord agrees that with respect to
special assessments, in the event Landlord is permitted to pay such special
assessments in installments, Taxes shall only include those installments due and
payable during the Term. Taxes also include Landlord’s reasonable costs and
expenses (including reasonable attorney’s fees) in contesting or attempting to
reduce any taxes. Landlord hereby represents to Tenant that it has no knowledge
of any current or contemplated special assessments against the Project as of the
date hereof.

B. Tenant shall pay to the Landlord as Additional Rent Tenant’s Proportion of
Expenses and Taxes attributable to each Calendar Year of the Term. The amount of
Taxes attributable to a Calendar Year shall be the amount assessed for any such
Calendar Year, even though the assessment for such Taxes may be payable in a
different Calendar Year.

C. As soon as reasonably feasible after the expiration of each Calendar Year,
Landlord will furnish Tenant a statement (“Adjustment Statement”) showing the
following:

(1) Expenses and Taxes for the Calendar Year last ended and the amount of
Expenses and Taxes payable by Tenant for such Calendar Year;

 

4



--------------------------------------------------------------------------------

(2) The amount of Rent Adjustments due Landlord for the Calendar Year last
ended, less credits for Rent Adjustment Deposits paid, if any; and

(3) The Rent Adjustment Deposit due in the current Calendar Year.

D. Within thirty (30) days after Tenant’s receipt of each Adjustment Statement,
Tenant shall pay to Landlord:

(1) The amount of Rent Adjustment shown on said statement to be due Landlord for
the Calendar Year last ended; plus

(2) The amount, which when added to the Rent Adjustment Deposit theretofore paid
in the current Calendar Year, would provide that Landlord has then received such
portion of the Rent Adjustment Deposit as would have theretofore been paid to
Landlord had Tenant paid one twelfth of the Rent Adjustment Deposit, for the
current Calendar Year, to Landlord monthly on the first day of each month of
such Calendar Year.

Commencing on the first day of the first month after Tenant’s receipt of each
Adjustment Statement, and on the first day of each month thereafter until Tenant
receives a more current Adjustment Statement, Tenant shall pay to Landlord one
twelfth of the Rent Adjustment Deposit shown on said statement. During the last
complete Calendar Year, Landlord may include in the Rent Adjustment Deposit its
estimate of the Rent Adjustment which may not be finally determined until after
the expiration of the Term. The Tenant’s obligation to pay the Rent Adjustment
shall survive the Term.

E. Tenant’s payment of the Rent Adjustment Deposit for each Calendar Year shall
be credited against the Rent Adjustments for such Calendar Year. All Rent
Adjustment Deposits may be co mingled, and no interest shall be paid to Tenant
thereon.

Section 5.3. Interest Charge and Late Charge. Tenant acknowledges that its late
payment of any Rent will cause Landlord to incur certain costs and expenses not
contemplated under this Lease, the exact amount of which is extremely difficult
or impractical to fix. Therefore, if any payment of Rent, or any portion
thereof, is not received by Landlord within five (5) days of the date when due,
Tenant shall immediately pay to Landlord a late charge equal to three percent
(3%) of the unpaid amount (“Late Charge”). In the event that any overdue payment
of Rent is not paid within one (1) month of the due date thereof, an additional
Late Charge equal to one percent of the unpaid amount may be charged by
Landlord, and Landlord may charge an additional one percent of the unpaid amount
so over due for each additional month, or fraction thereof, during which any
such payment remains past due. Landlord and Tenant agree that the Late Charge
represents a reasonable estimate of costs and expenses incurred by Landlord
from, and is fair compensation to Landlord for, its loss suffered by such non
payment by Tenant.

Any amount due from Tenant to Landlord under this Lease, other than the payment
of Rent, not paid when due shall bear interest from the date when the same is
payable under the terms of this Lease until the same shall be paid at an annual
rate of interest equal to twelve percent per annum (the “Delinquency Rate”).

 

5



--------------------------------------------------------------------------------

ARTICLE VI—UTILITIES

Section 6.1. Utilities. Tenant shall pay, directly to the appropriate supplier,
all costs of natural gas, electricity, heat, light, power, sewer service,
telephone, water, refuse disposal and other utilities and services supplied to
the Premises.

The current utility service providers (each such company shall hereinafter be
referred to as a “Current Service Provider”) are utility companies selected by
Landlord to provide service for the Premises. Notwithstanding the foregoing, if
permitted by law, Landlord shall have the right at any time and from time to
time during the Term to either contract for service from a different company or
companies providing service (each such company shall hereinafter be referred to
as an “Alternate Service Provider”) or continue to contract for service from the
Current Service Provider.

Tenant shall cooperate with Landlord, the Current Service Provider and any
Alternate Service Provider at all times and, as reasonably necessary, shall
allow Landlord, Current Service Provider and any Alternate Service Provider
reasonable access to the Premises’ electric lines, feeders, risers, wiring, and
any other machinery within the Premises.

Landlord shall in no way be liable or responsible for any loss, damage, or
expense that Tenant may sustain or incur by reason of any change, failure,
interference, disruption, defect, unavailability or unsuitability in the supply
or character of the energy furnished to the Premises, and no such change,
failure, interference disruption, defect, unavailability, or unsuitability shall
relieve Tenant from any of its obligations under the Lease.

ARTICLE VII—USE

Section 7.1. Use. The Premises shall be used for the Use only, and for no other
purpose.

Section 7.2. Prohibited Uses. Tenant shall not permit the Premises, or any
portion thereof, to be used in such manner which impairs Landlord’s right, title
or interest in the Premises or any portion thereof, or in such manner which
gives rise to a claim or claims of adverse possession or of a dedication of the
Premises, or any portion thereof, for public use. Tenant shall not use or occupy
the Premises or permit the Premises to be used or occupied (i) contrary to any
Restriction or any statute, rule, order, ordinance, requirement, regulation or
restrictive covenant applicable thereto, and shall at all times comply with
same, (ii) in any manner which would violate any certificate of occupancy,
(iii) in any manner which would render the insurance void, (iv) in any manner
which would cause structural injury to the Building, (v) in any manner which
would cause the value or usefulness of the Premises or any part thereof to
diminish other than normal wear and tear and Landlord approved Alterations, or
(vi) in a manner which would constitute a public or private nuisance or waste.
Tenant agrees that it will, promptly upon discovery of any such use, immediately
notify Landlord and take all necessary steps to compel the discontinuance of
such use.

 

6



--------------------------------------------------------------------------------

ARTICLE VIII—MAINTENANCE, REPAIR AND REPLACEMENTS OF PREMISES

Section 8.1. Tenant’s Obligations. Subject to Landlord’s Work and Section 8.2
herein, Tenant assumes full and sole responsibility for condition, operation,
repair, alteration, improvement, replacement, maintenance and management of the
Premises. Tenant agrees, at Tenant’s sole cost and expense, to take good care of
the Premises and keep same and all parts thereof, together with any and all
alterations and additions thereto, in good order, condition (at least as good
condition as existed as of the Commencement Date) and repair, suffering no waste
or injury. Except as provided in Section 8.2. herein to the contrary, Tenant
shall, at its sole cost and expense, promptly perform all maintenance and
promptly make all necessary repairs and replacements in and to the Premises,
including, but not limited to, all windows, glass, plate glass, ceilings,
skylights, interior and demising walls, doors, electrical systems, fixtures and
equipment, lighting fixtures and equipment, plumbing systems, fixtures and
equipment, sprinkler systems, fixtures and equipment, heating, ventilating and
air conditioning systems, fixtures and equipment, loading docks, areas and
doors, rail space areas, fences and signs, connections, pipes, mains, water,
sewer and connections, and all other systems, fixtures, machinery, apparatus,
equipment and appurtenances now or hereafter part of, belonging to, connected
with or used in conjunction with the Premises. In addition, Tenant shall be
responsible to maintain the repairs that Landlord makes to the floors pursuant
to Landlord’s Work and for any damage to the floors and floor slab due to normal
wear and tear or unreasonably excessive Tenant use. Further, Tenant agrees to
provide written notice to Landlord promptly after discovering any damage to, or
repairs necessary to, the floors. All such repairs and replacements shall be of
first class quality and sufficient for the proper maintenance and operation of
the Premises. Tenant shall keep and maintain the Premises safe, secure and
clean, specifically including, but not by way of limitation, removal of waste
and refuse matter. Tenant shall not permit anything to be done upon the Premises
(and shall perform all maintenance and repairs thereto so as not) to invalidate,
in whole or in part, or prevent the procurement of any insurance policies which
may, at any time, be required under the provisions of this Lease. Tenant shall
not obstruct or permit the obstruction of any parking area, adjoining street or
sidewalk. Tenant shall obtain and maintain fire extinguishers in the Premises as
required by Law. Tenant at its own cost and expense also shall promptly comply
with any and all governmental requirement to or affecting the Premises or any
part thereof required due to Tenant’s use and occupancy of the Premises,
irrespective of the nature of the work required to be done and whether or not
the same involve or require any structural changes or additions in or to the
Building. Tenant, at its sole cost and expense, shall be responsible and perform
all common area maintenance and repair at the Project, including, but not
limited to, landscaping, fire alarm monitoring, sprinkler systems and all snow
and ice removal, but excluding parking lot maintenance.

Section 8.2. Landlord’s Obligations. Subject to the provisions of Articles X and
XIII hereof, Landlord shall replace the exterior roof, exterior walls (excluding
windows, window frames, doors, door frames and any interior improvements) and
foundation of the Building and maintain, repair and replace the floors and floor
slabs, except for Tenant’s obligations in Section 8.1 above, at Landlord’s sole
cost and expense. In addition, Landlord shall maintain and repair the parking
lot, exterior roof, exterior walls (excluding windows, window frames, doors,
door frames and any interior improvements) and foundation of the Building and
all costs incurred by Landlord in connection with such maintenance and repairs
shall be deemed Expenses. In the event Landlord, in its reasonable discretion,
determines that any component of the Premises or the Project (other than roof,
exterior walls, foundation and structural portions of the Building), including,
without limitation

 

7



--------------------------------------------------------------------------------

the HVAC system and parking lot, requires replacement and, if such replacement
constitutes a capital expenditure under generally accepted accounting
principals, then Landlord shall replace said capital item, and the cost thereof
shall be amortized at 10% over the useful life (as determined by generally
accepted accounting principles) and Tenant shall pay to Landlord monthly, as
additional Rent, the monthly amortized cost for each month during the Term
(including any Renewal Term (as herein defined)) commencing on the date of
replacement and ending on the Termination Date or Tenant, at its option, may,
after completion of the replacement, pay to Landlord the cost of said
replacement multiplied by a fraction, the numerator being the remaining years
remaining on the Term (as may be extended by any renewal of the Lease) and the
denominator being the useful life (number of years) of the replacement (as
determined by generally accepted accounting principles).

Section 8.3. Maintenance Contract. Tenant shall enter into a maintenance
contract, in form and substance and with a firm reasonably satisfactory to
Landlord, for the semi-annual maintenance of the HVAC system serving the
Premises.

ARTICLE IX—TENANT’S INSURANCE

Section 9.1. Coverage Required. Tenant shall procure and maintain, or cause to
be maintained, at all times during the term of this Lease, at Tenant’s sole cost
and expense, and until each and every obligation of Tenant contained in the
Lease has been fully performed, the following insurance coverage:

A. Worker’s Compensation and Employer’s Insurance. Insurance covering all of
Tenant’s employees for Worker’s Compensation, in statutory amounts, and
Employer’s liability coverage of: $1,000,000.00 for each accident and a disease
policy limit of $1,000,000.00.

B. Commercial General Liability Insurance (Primary). Commercial General
Liability covering Tenant against any claims arising out of liability for bodily
injury and death and personal injury and advertising injury and property damage
occurring in and about the Premises, and/or the Building and otherwise resulting
from any acts and operations of Tenant, its agents and employees, with combined
single limit of $1,000,000.00 per occurrence and $2,000,000.00 annual general
aggregate. Products/completed operation, independent contractors, special form
property damage and coverage for insured contracts are to be included.

C. Automobile Liability Insurance. When any motor vehicles are used in
connection with this Lease, Tenant shall provide Automobile Liability Insurance
to include owned, non-owned or hired automobiles and automobile contractual
liability with limits of not less than $1,000,000.00 per accident for bodily
injury and $1,000,000.00 per accident for property damage and such other
coverage as required by Illinois law.

D. Umbrella Liability. Umbrella Liability Insurance to be excess over the
Commercial General Liability, Automobile Liability and Employer’s Liability
Insurance. The Umbrella Liability policy shall be written on an “occurrence”
form with a limit of liability of $5,000,000.00 and a Self-Insured Retention no
greater than $10,000.00.

 

8



--------------------------------------------------------------------------------

E. Contents. Insurance for direct physical damage from special causes of loss in
an amount sufficient at all times to pay the greater of (a) the full replacement
cost of the equipment used by Tenant at the Premises and (b) the full insurable
value of Tenant’s Property.

F. Other Coverage. Such other policy or policies as are deemed reasonably
necessary by Landlord. If, pursuant to the provisions of Section 1.1 of this
Lease, Tenant is permitted to serve and/or sell alcoholic liquor, in packaged
form or otherwise, including, without limitation, beer, wine and/or ale, then
Tenant shall obtain and maintain, throughout the entire term of this Lease,
liquor liability and dram shop insurance, in such amounts as Landlord may
require, and if no such amount is specified by Landlord, in amounts no less than
the minimums required by applicable law.

Section 9.2. Policies. All insurance policies shall (i) be written with
insurance companies authorized to do business in the State of Illinois,
acceptable to Landlord, with a minimum A.M. Best rating of A-VII; (ii) name
Landlord and Landlord’s mortgagee, if any, as additional insured and loss payee
as their respective interests may appear and shall contain an Additional Insured
Endorsement CG2011 11 85 or its equivalent; (iii) state that the insurance is
primary and that the insurer shall not be required to seek contribution from any
other insurance available to additional insureds; (iv) provide that said
policies may not be terminated or modified without thirty (30) days advance
written notice to Landlord and its mortgagee, if any; (v) provide that Landlord
and its mortgagee, if any, shall receive written notice of non payment of all
insurance premiums due and have the right to cure such non payment within ten
(10) days after the receipt of said written notice; (vi) provide defense expense
in addition to the limit of liability stated in the policy and (vii) contain a
waiver of subrogation endorsement. Tenant shall furnish to Landlord, prior to
the Commencement Date, such insurance required to be carried by Tenant, and
thereafter at least fifteen (15) days prior to the expiration of each such
policy, certificates of insurance for any required insurance. If Tenant fails to
submit such policies or certificates to Landlord within the specified time, or
otherwise fails to obtain and maintain insurance coverages in accordance with
this Article IX, then Landlord, at Landlord’s sole option may, but shall not be
obligated to, procure such insurance on behalf of, and at the expense of, the
Tenant, and if Landlord exercises such right and expends any funds to obtain
such insurance, Tenant shall reimburse Landlord for such amounts upon demand,
and such amounts shall constitute Additional Rent. Such a failure by Tenant to
procure and deliver insurance as required by this Article IX shall constitute a
default hereunder, and such default shall not be cured by Landlord’s election to
procure insurance on Tenant’s behalf.

Section 9.3. Deductibles. Landlord and Tenant further agree any and all
deductibles on insured policies required to be provided by either party shall be
borne by Tenant.

Section 9.4. Subrogation. Landlord and Tenant agree to have all fire and
casualty insurance which is required to be carried by either of them hereunder
endorsed to provide that the insurer waives all rights of subrogation which such
insurer might have against the other party and Landlord’s mortgagee, if any. By
this clause, the parties intend and hereby agree, that the risk of loss or
damage to property shall be borne by the parties’ insurance carriers. It is
hereby agreed that Landlord and Tenant shall look solely to, and seek recovery
from, only their respective insurance carriers in the event a loss is sustained
for which Property Insurance is carried or is required to be

 

9



--------------------------------------------------------------------------------

carried under this Lease. If Landlord or Tenant elects to self-insure any of the
insurance required of Landlord or Tenant hereunder, the party electing to self
insure shall be considered an insurance carrier for purposes of this paragraph.
Without limiting any release or waiver of liability or recovery contained in any
other Section of this Lease but rather in confirmation and furtherance thereof,
Landlord waives all claims for recovery from Tenant, and Tenant waives all
claims for recovery from Landlord, and their respective agents, partners and
employees, for any loss or damage to any of its property insured under the
insurance policies required hereunder.

Section 9.5. Landlord’s Insurance. Landlord shall maintain casualty insurance
for the full replacement cost of the Building and such other insurance as deemed
reasonably necessary by Landlord. The cost of such Landlord’s insurance and all
deductibles paid thereunder shall be a part of Expenses.

ARTICLE X—DAMAGE OR DESTRUCTION

Section 10.1. Casualty. In the event that the Premises are made untenantable by
fire or other casualty and Landlord shall decide not to restore or repair same,
then Landlord shall have the right to terminate this Lease by notice to Tenant
given within thirty (30) days after the date of such fire or other casualty and
the Rent shall be apportioned on a per diem basis and paid to the date of such
fire or other casualty. In the event the Premises are made untenantable by fire
or other casualty and Landlord shall decide to rebuild and restore the same,
this Lease shall not terminate and Landlord shall repair and restore the
Premises and Rent shall abate on an equitable basis during the period of
reconstruction and repair and Landlord agrees to use commercially reasonable
efforts to provide temporary premises to Tenant during the period of
restoration. If Tenant cannot occupy the Premises for a period reasonably
determined to exceed one hundred eighty (180) days after the event of casualty,
Tenant, at its option, exercisable upon written notice to Landlord within thirty
(30) days after the date of such casualty, shall have the right to terminate
this Lease. All property insurance proceeds shall be paid to Landlord.

ARTICLE XI—LIENS

Section 11.1. Lien Claims. Tenant shall not do any act which shall in any way
encumber the title of Landlord in and to the Premises or the Building, nor shall
any interest or estate of Landlord in the Premises or the Building be in any way
subject to any claim by way of lien or encumbrance, whether by operation of law
or by virtue of any express or implied contract by Tenant, and any claim to or
lien upon the Premises or the Building arising from any act or omission of
Tenant shall accrue only against the leasehold estate of Tenant and shall in all
respects be subject and subordinate to the paramount title and rights of
Landlord in and to the Premises or the Building. Tenant will not permit the
Premises or the Building to become subject to any mechanics’, laborers’ or
materialmen’s lien on account of labor or material furnished to Tenant or
claimed to have been furnished to Tenant in connection with work of any
character performed or claimed to have been performed on the Premises by or at
the direction or sufferance of Tenant.

 

10



--------------------------------------------------------------------------------

ARTICLE XII—TENANT ALTERATIONS

Section 12.1. Alterations. Tenant shall not make any alterations, additions or
improvements to the Premises or any portion thereof including but not limited to
areas above, below and surrounding the Premises (collectively, “Alterations”)
without in each instance, the prior written consent of Landlord; which consent
shall not be unreasonably withheld, provided, however, upon notice to, but
without the consent of Landlord, Tenant shall have the right to make Alterations
in the event that the Alterations (i) are non structural, (ii) do not require
openings in the roof, foundation, floor or exterior walls, (iii) do not affect
the floor slab, parking areas, landscaped areas or other common features of the
Project, (iv) do not affect any Building system, (v) do not compromise, limit,
interfere with, invalidate, violate, weaken or otherwise affect any Engineered
Barrier or Institutional Control in effect with respect to the Project, (vi) do
not violate, invalidate, cause non-compliance with or otherwise affect the terms
of any NFR Letter (defined in Section 30.1) which may be applicable to the
Project, (vii) do not require a permit and (viii) do not cost in excess of
$10,000.00 in the aggregate in any twelve (12) month period. For purposes of
this Lease, (i) the term “Engineered Barrier” means a physical measure for the
purpose of preventing or minimizing exposure to Hazardous Materials (as
hereinafter defined) including, but not limited to: fencing, capping, horizontal
or vertical barriers, hydraulic controls, and alternative water supplies; and
(ii) the term “Institutional Control” means a legal or administrative tool or
action taken to reduce the potential for exposure to Hazardous Materials
including but not limited to: use restrictions, environmental monitoring
requirements, and site access and security measures. Landlord acknowledges that
Tenant has advised that it will need to make some Alterations regarding venting
systems for their operations that will require roof penetrations, widening of
dock doors, secure racking to floor slab and build and remodel office space and
Landlord’s consent to such Alterations shall not be unreasonably withheld.

Section 12.2. Alteration Standards and Procedures. Any Alteration by Tenant
hereunder shall be done in a good and workmanlike manner in compliance with any
applicable governmental laws, statutes, ordinances and regulations. Before
commencing any Alterations requiring Landlord’s consent: (a) plans and
specifications therefor, prepared by a licensed architect, shall be submitted to
and approved by Landlord (such approval shall not be unreasonably withheld or
delayed); (b) Tenant shall furnish to Landlord an estimate of the cost of the
proposed work, certified by the architect who prepared such plans and
specifications; (c) all contracts for any proposed work shall be submitted to
and approved by Landlord; (d) Tenant shall have furnished Landlord with a
satisfactory certificate or certificates from an insurance company acceptable to
Landlord reflecting insurance coverage reasonably acceptable to Landlord; and
(e) Tenant shall either furnish to Landlord a bond in form and substance
satisfactory to Landlord, or such other security reasonably satisfactory to
Landlord to insure payment for the completion of all work free and clear of
liens. Upon completion of any Alteration by Tenant hereunder, Tenant shall
furnish Landlord with a copy of the “as built” plans covering such construction.

Section 12.3. Ownership of Alterations. At Landlord’s option, at the termination
of this Lease, (i) all Alterations shall become the property of Landlord and
shall remain upon and be surrendered with the Premises as a part thereof at the
termination of this Lease; or (ii) any or all of the Alterations must be removed
by Tenant and the Premises must be restored to its original condition. Landlord
agrees that upon request from Tenant at the time Tenant seeks consent from
Landlord of an Alteration, Landlord shall elect whether or not the Alterations
must be removed by Tenant and the Premises restored to its original condition.

 

11



--------------------------------------------------------------------------------

Section 12.4. Signs. Tenant shall not place any signs on any part of the
Building or Land without the prior written consent of Landlord, which consent
shall not be unreasonably withheld.

ARTICLE XIII—CONDEMNATION

Section 13.1. Condemnation. If a portion of the Premises shall be lawfully taken
or condemned for any public or quasi-public use or purpose, or conveyed under
threat of such condemnation and as a result thereof the Premises cannot be used
for the same purpose and with the same utility as before such taking or
conveyance, the Tenant’s right to possession under this Lease shall end and the
Lease shall be deemed terminated upon the date of the taking of possession by
the condemning authority, without apportionment of the award. Tenant hereby
assigns to Landlord, Tenant’s interest in such award, if any. In the event only
a part of the Premises shall be taken and as a result thereof the balance of the
Premises can be used for the same purpose, this Lease shall not terminate, but
shall be prorated to the extent of the condemnation, and Landlord, at its sole
cost and expense up to the amount of any condemnation award, shall, to the
extent practical, promptly repair and restore the Premises. Any award paid as a
consequence of a taking or sale in lieu thereof shall be paid to Landlord and
any sums not disbursed by Landlord in connection with the repair or restoration
of the Premises shall be retained by Landlord. In the event of a taking of land
only, this Lease shall not terminate and Landlord shall not be obligated to
repair or restore the Premises.

ARTICLE XIV—ASSIGNMENT SUBLETTING BY TENANT

Section 14.1. No Assignment, Subletting or Other Transfer. Except as provided in
Section 14.5 herein to the contrary, Tenant shall not assign this Lease or any
interest hereunder, nor shall Tenant sublet or permit the use or occupancy of
the Premises or any part thereof by anyone other than Tenant, without the
express prior written consent of Landlord, which consent shall not be
unreasonably withheld. Notwithstanding the foregoing, Landlord acknowledges that
Tenant may permit clients or vendors of Tenant to sublease or occupy small
portions of the Premises, and such sublets or occupancy shall be permitted
without Landlord’s consent and notwithstanding Section 14.3 below to the
contrary, Tenant may retain any excess rental on such subleases or occupancy
arrangements, but Tenant shall provide prior written notice to Landlord of such
arrangement. Consent by Landlord pursuant to this Article shall not be deemed,
construed or held to be consent to any additional assignment or subletting, but
each successive act shall require similar consent of Landlord. Landlord shall be
reimbursed by Tenant for any costs or expenses incurred pursuant to any request
by Tenant for consent to any such assignment or subletting. In connection with
any request for a sublease, Tenant shall provide Landlord with a copy of the
proposed sublease agreement and financial information from the proposed
subtenant acceptable to Landlord.

Section 14.2. Operation of Law. Except as provided in Section 14.5 herein to the
contrary, Tenant shall not allow or permit any transfer of this Lease, or any
interest hereunder, by operation of law, or convey, mortgage, pledge or encumber
this Lease or any interest hereunder.

 

12



--------------------------------------------------------------------------------

Section 14.3. Excess Rental. If Tenant shall, with Landlord’s prior written
consent as herein required, sublet the Premises, one hundred percent of the
rental in excess of the Base Rent and any Additional Rent herein provided shall
be paid by Tenant to Landlord promptly when due under any sublease as Additional
Rent due hereunder.

Section 14.4. Merger or Consolidation. If Tenant is a corporation whose stock is
not publicly traded, any transaction or series of transactions (including,
without limitation, any dissolution, merger, consolidation or other
reorganization of Tenant, or any issuance, sale, gift, transfer or redemption of
any capital stock of Tenant, whether voluntary, involuntary or by operation of
law, or any combination of any of the foregoing transactions) resulting in the
transfer of control of Tenant, shall be deemed to be a voluntary assignment of
this Lease by Tenant subject to the provisions of this Article XIV. If Tenant is
a partnership or limited liability company, any transaction or series of
transactions (including without limitation any withdrawal or admittance of a
partner or member or a change in any partner’s or member’s interest in Tenant,
whether voluntary, involuntary or by operation of law, or any combination of any
of the foregoing transactions) resulting in the transfer of control of Tenant,
shall be deemed to be a voluntary assignment of this Lease by Tenant subject to
the provisions of this assignment of this Lease by Tenant subject to the
provisions of this Article XIV. As used in this Section 14.4, the term “control”
means possession of the power to vote not less than a majority interest of any
class of voting securities and partnership or limited liability company
interests or to direct or cause the direction (directly or indirectly) of the
management or policies of a corporation, or partnership or limited liability
company through the ownership of voting securities, partnership interests or
limited liability company interests, respectively.

Section 14.5. No Consent Required. Notwithstanding anything to the contrary set
forth herein, Landlord’s consent shall not be required for an assignment or
sublease to a Tenant Successor or Tenant Affiliate (as such terms are
hereinafter defined), and Landlord shall have no right to terminate this Lease
with respect to the Premises or any portion of the Premises as a result of such
assignment or sublease to a Tenant Successor or Tenant Affiliate, as long as
(i) Tenant gives written notice to Landlord of the proposed assignment or
sublease no later than five (5) business days prior to such assignment or
sublease; and (ii) if an assignment, such assignee assumes the obligations of
Tenant under this Lease. As used herein, the term “Tenant Successor” shall mean
any entity (i) which results from a merger or consolidation with the original
Tenant under this Lease or (ii) which acquires all or substantially all of the
assets of the original Tenant under this Lease; and the term “Tenant Affiliate”
shall mean any entity which is controlled by, controls, or is under common
control with (A) the original Tenant named in this lease, or (B) a Tenant
Successor. For purposes of the foregoing, the term “control” means the power to
direct the management and policies of the subject entity, either directly or
indirectly, whether through the ownership of voting securities or other
beneficial interests or otherwise.

Section 14.6. Information. Regardless of whether Landlord’s consent is required
under this Article XIV, Tenant shall notify Landlord in writing of Tenant’s
intent to assign this Lease or any right or interest hereunder, or to sublease
the Premises or any part thereof, and of the name of the proposed assignee or
sublessee, the nature of the proposed assignee’s or sublessee’s business to be
conducted on the Premises, the terms and provisions of the proposed assignment
or sublease, a copy of the proposed assignment or sublease form, and such other
information as Landlord may

 

13



--------------------------------------------------------------------------------

reasonably request concerning the proposed assignee or sublessee, including, but
not limited to, net worth, income statements and other financial statements for
a two (2) year period preceding Tenant’s request for consent, evidence of
insurance complying with the requirements of Article IX, if reasonably warranted
an environmental questionnaire from the proposed assignee or sublessee, and
reimburse Landlord’s costs and expenses described in Section 14.1.

Section 14.7. No Release of Liability. No assignment or subletting shall relieve
Tenant of its obligations hereunder, and Tenant shall continue to be liable as a
principal and not as a guarantor or surety, to the same extent as though no
assignment or sublease had been made.

ARTICLE XV—ANNUAL STATEMENTS

Section 15.1. Financial Statements. Solely in the event that Tenant is not a
public company, Tenant agrees to timely provide current annual financial
statements (collectively, “Financial Information”) upon request by Landlord, not
more than once per calendar year. Tenant agrees that Landlord may deliver the
Financial Information to any lender, prospective lender or prospective purchaser
of the Premises.

ARTICLE XVI—COSTS AND EXPENSES OF LITIGATION

Section 16.1. Costs and Expenses of Litigation. Tenant shall pay upon demand,
all costs and expenses, including reasonable attorneys’ fees, incurred by
Landlord in any action enforcing the observance and performance by Tenant of all
covenants, conditions and provisions of this Lease to be observed and performed
by Tenant, in which Landlord is the prevailing party. Landlord shall pay upon
demand, all costs and expenses, including reasonable attorneys’ fees, incurred
by Tenant in any action enforcing the observance and performance by Landlord of
all covenants, conditions and provisions of this Lease to be observed and
performed by Landlord, in which Tenant is the prevailing party. All references
in this Lease to attorneys’ fees shall be deemed to include all legal
assistants’ and paralegals’ fees and shall include all fees incurred through all
post-judgment and appellate levels and in connection with bankruptcy
proceedings. The provisions of this Section 16.1 shall survive the expiration or
earlier termination of this Lease.

ARTICLE XVII—ESTOPPEL CERTIFICATES

Section 17.1. Estoppel Certificate. Tenant agrees that on the Commencement Date
and at any time and from time to time thereafter, upon not less than ten
(10) days’ prior written request by Landlord, Tenant will execute, acknowledge
and deliver to Landlord, Landlord’s mortgagee, purchaser, or any other third
party designated by Landlord, to the extent factually accurate, a statement in
writing in the form of Exhibit “C” attached hereto. Tenant further agrees to
certify to any prospective purchaser or mortgagee any other reasonable
information specifically requested by such prospective purchaser or mortgagee.

ARTICLE XVIII—INSPECTION OF PREMISES

Section 18.1. Inspections. Tenant agrees to permit Landlord and any authorized
representatives of Landlord, to enter the Premises at all reasonable times on
reasonable advance notice for the purpose of inspecting the Premises and
Landlord agrees that Tenant or Tenant’s

 

14



--------------------------------------------------------------------------------

representatives may accompany Landlord or its authorized representatives during
such entry. Notwithstanding the foregoing, in the case of an Emergency Situation
(as defined in Section 22.1) no notice shall be required. Any such inspections
shall be solely for Landlord’s purposes and may not be relied upon by Tenant or
any other person.

Section 18.2. Signs. Tenant agrees to permit Landlord and any authorized
representative of Landlord to enter the Premises at all reasonable times during
business hours on reasonable advance notice (and Landlord agrees that Tenant or
Tenant’s representative may accompany Landlord or its authorized representatives
during such entry) to exhibit the same for the purpose of sale, mortgage or
lease, and during the final twelve (12) month period of the Term hereof,
Landlord may display on the Premises customary “For Sale” or “For Rent” signs.

ARTICLE XIX—FIXTURES

Section 19.1. Building Fixtures. The Building and all other improvements located
on the Land, including, but not limited to, all structural components of the
Building and all plumbing, heating, lighting, electrical and air conditioning
fixtures and equipment, and other articles of personal property owned by
Landlord and used in the operation of the Premises, whether or not attached or
affixed to the Premises, together with all Alterations and Tenant’s Property
which by the terms of this Lease become the property of Landlord (collectively,
“Building Fixtures”), shall be and remain a part of the Premises and shall
constitute the property of Landlord.

Section 19.2. Tenant’s Property. Except as otherwise expressly provided by the
terms of this Lease, all of Tenant’s trade fixtures and other personal property,
fixtures, apparatus, machinery and equipment now or hereafter located upon the
Premises, other than Building Fixtures, shall be and remain the personal
property of Tenant, and the same are herein referred to as “Tenant’s Property.”

ARTICLE XX—DEFAULT

Section 20.1. Tenant’s Default. Tenant agrees that the occurrence of any one or
more of the following events shall be considered an “Event of Default” as said
term is used herein:

A. An order, judgment or decree shall be entered by any court adjudicating
Tenant bankrupt or insolvent, or approving a petition seeking reorganization of
Tenant or appointing a receiver, trustee or liquidator of Tenant, or of all or a
substantial part of its assets, if such order, judgment or decree shall continue
unstayed and in effect for any period of sixty (60) days; or

B. Tenant shall file an answer admitting the material allegations of a petition
filed against Tenant in any bankruptcy, reorganization or insolvency proceeding
or under any laws relating to the relief of debtors, readjustment or
indebtedness, reorganization, arrangements, composition or extension; or

C. Tenant shall make any assignment for the benefit of creditors or shall apply
for or consent to the appointment of a receiver, trustee or liquidator of
Tenant, or any of the assets of Tenant; or

 

15



--------------------------------------------------------------------------------

D. Tenant shall file a voluntary petition in bankruptcy, or shall admit in
writing its inability to pay its debts as they come due, or shall file a
petition or an answer seeking reorganization or arrangement with creditors or
take advantage of any insolvency law; or

E. A decree or order appointing a receiver of the property of Tenant shall be
made and such decree or order shall not have been vacated within sixty (60) days
from the date of entry or granting thereof; or

F. Tenant shall fail to make any payment of Rent or other payment required to be
made by Tenant hereunder when due, and such failure continues for five (5) days
after written notice from Landlord (provided, however, no notice shall be
required for any third or subsequent default in any twelve (12) month period);
or

G. Tenant shall fail to carry all required insurance under this Lease; or

H. Tenant, or any Guarantor, has knowingly made any material misrepresentation,
or failed to disclose a material fact, under the Lease or in connection with any
information (including, without limitation, Financial Information) submitted or
furnished to Landlord by Tenant or any Guarantor; or

I. If Tenant shall default in the performance of any covenant, promise or
agreement on the part of Tenant contained in this Lease not otherwise specified
in this Section 20.J and such default shall continue for thirty (30) days after
notice thereof in writing by Landlord to Tenant, or if such default or condition
which gives rise thereto cannot with due diligence and good faith be cured
within such thirty (30) day period, if Tenant shall not in good faith and within
the period of thirty (30) days commence the curing of such default and pursue
the curing of such default continuously and diligently and in good faith to the
end that such default shall be cured within such minimum period in excess of
thirty (30) days as may be reasonably necessary to cure such default through
pursuing such cure promptly, diligently, continuously and in good faith;
provided, however, that such additional period beyond thirty (30) days shall not
apply to a default that creates a clear and present danger to persons or
property or materially adversely affects the Premises, or if the failure or
default by Tenant is one for which Landlord (or any officer or other agent or
beneficial or other owner thereof) may be subject to fine or imprisonment.

ARTICLE XXI—REMEDIES

Section 21.1. Landlord’s Remedies. Upon the occurrence of any Event of Default
and at any time thereafter, Landlord may, at its election, exercise any one or
more of the following described remedies, in addition to all other rights and
remedies provided at law, in equity or elsewhere herein:

A. Landlord may terminate this Lease by giving to Tenant written notice of
Landlord’s election to do so, in which event the Term and all right, title and
interest of Tenant hereunder shall end on the date stated in such notice;

 

16



--------------------------------------------------------------------------------

B. Landlord may terminate the right of Tenant to possession of the Premises
without terminating this Lease, by giving written notice to Tenant that Tenant’s
right of possession shall end on the date stated in such notice, whereupon the
right of Tenant to possession of the Premises or any part thereof shall cease on
the date stated in such notice;

C. Landlord may enforce the provisions of this Lease and may enforce and protect
the rights of Landlord by a suit or suits in equity or at law for the
performance of any covenant or agreement herein, and for the enforcement of any
other appropriate legal or equitable remedy, including without limitation
(i) injunctive relief, (ii) recovery of all moneys due or to become due from
Tenant under any of the provisions of this Lease, and (iii) any other damages
incurred by Landlord by reason of Tenant’s default under this Lease; and

D. Landlord may pursue all legal means to reenter and take possession of the
Premises or any part of the Premises, repossess the same, expel Tenant and those
claiming through or under Tenant, and remove the effects of both or either,
using such force for such purposes as may be necessary, without being liable for
prosecution, without being deemed guilty of any manner of trespass, and without
prejudice to any remedies for arrears of Rent or other amounts payable under
this Lease or as a result of any other breach of this Lease.

Section 21.2. Reentry to Premises. Should Landlord elect to reenter as provided
herein with or without terminating this Lease, or should Landlord take
possession pursuant to legal proceedings or pursuant to any notice provided by
law, Landlord may, from time to time, without terminating this Lease, rent the
Premises or any part of the Premises, for such term or terms (which may be
greater or less than the period which would otherwise have constituted the
balance of the Term) and on such conditions and upon such other terms (which may
include concessions of free rent and alteration and repair of the Premises) as
Landlord, in its discretion, may determine, and Landlord may collect and receive
the Rent due in connection therewith. Landlord shall not be required to accept
any tenant offered by Tenant or any third party or observe any instruction given
by Tenant relative to such reletting. Landlord shall however use commercially
reasonable efforts to relet the Premises and mitigate its damages. Landlord will
in no way be responsible or liable for any failure to relet the Premises, or any
part of the Premises, or for any failure to collect any rent due upon such
reletting. No such reentry or taking possession by Landlord will be construed as
an election on Landlord’s part to terminate this Lease unless a written notice
of such intention is given to Tenant. No written notice from Landlord under this
Article XXI or under a forcible or unlawful entry and detainer statute or
similar law will constitute an election by Landlord to terminate this Lease
unless such notice specifically so states. Landlord reserves the right following
any such reentry or reletting to exercise its right to terminate this Lease by
giving Tenant such written notice, in which event this Lease will terminate as
specified in such notice.

Section 21.3. Damages Without Lease Termination. In the event that Landlord does
not elect to terminate this Lease, but on the contrary elects to take possession
of the Premises, then, in addition to all other rights and remedies of Landlord,
Tenant shall pay to Landlord (i) Rent and other sums as provided in this Lease
that would be payable under this Lease if such repossession had not occurred,
less (ii) the net proceeds, if any, of any reletting of the Premises after
deducting all of Landlord’s reasonable expenses in connection with such
reletting, including without limitation all repossession costs, brokerage
commissions, attorneys’ fees, expenses of employees, alteration and

 

17



--------------------------------------------------------------------------------

repair costs, and expenses of preparation for such reletting. If, in connection
with any reletting, the new lease term extends beyond the Term, or the Premises
covered by such new lease includes other premises not part of the Premises, a
fair apportionment of the rent received from such reletting will be made in
determining the net proceeds from such reletting. Tenant will pay such Rent and
other sums to Landlord monthly on the day on which such sums would have been
payable under this Lease if possession had not been retaken, and Landlord shall
be entitled to receive such Rent and other sums from Tenant on each such day.

Section 21.4. Damages Upon Lease Termination. In the event that Landlord elects
to terminate this Lease, then, in addition to all other rights and remedies of
Landlord, Tenant shall remain liable to pay to Landlord as damages an amount
equal to (i) all Rent due hereunder accrued and unpaid for the period up to and
including the Termination Date, plus (ii) all other additional sums payable by
Tenant or for which Tenant is liable or in respect of which Tenant has agreed to
indemnify Landlord under any of the provisions of this Lease, which may then be
owing and unpaid, plus (iii) all costs and expenses, including, without
limitation, court costs and reasonable attorneys’ fees incurred by Landlord in
the enforcement of any of its rights and remedies hereunder, plus (iv) the
present value (based upon a discount rate of five percent per annum) of the Rent
provided to be paid for the remainder of the Term, less the fair market value of
reletting the Premises for the remainder of the Term, Taking into account the
time and expense necessary to relet the Premises, including, without limitation,
the expenses enumerated in Section 21.3, plus (v) interest on the foregoing
amounts at the Delinquency Rate from the date of Landlord’s notice to Tenant
demanding payment therefor until paid.

In the alternative, Landlord shall have the right, from time to time, to recover
from Tenant upon demand, and Tenant shall remain liable to pay Landlord for,
(i) all Rent and other amounts due and owing under this Lease not previously
paid pursuant to the provisions of this Lease, plus (ii) damages equal to the
sum of (y) all Rent and all other sums which would have accrued under this Lease
after the date of termination had it not been terminated, such damages to be due
and payable as such sums would have become due, less (z) such amounts as
Landlord may actually receive from reletting after first paying all costs of
such reletting, including, without limitation, the expenses enumerated in
Section 21.3 and the net amounts of rent collected remaining after such expenses
shall operate only as an off setting credit against the amount due hereunder
with any excess or residue belonging solely to Landlord, plus interest on the
foregoing sum at the Delinquency Rate from the date of Landlord’s notice to
Tenant demanding payment therefor until paid.

Section 21.5. Survival of Tenant Obligations. No termination of this Lease and
no taking possession of and/or reletting the Premises or any part thereof, shall
relieve Tenant of its liabilities and obligations hereunder, except as
specifically provided herein, all of which shall survive such expiration,
termination, repossession or reletting except as otherwise specifically
provided.

Section 21.6. Tenant Waiver. Landlord and Tenant waive and shall waive trial by
jury in any action, proceeding or counterclaim brought by either of the parties
hereto against the other on any matter whatsoever arising out of or in any way
connected with this Lease, the relationship of Landlord and Tenant, Tenant’s use
or occupancy of the Premises, or any claim of injury or damage. No failure by
either party to insist upon the strict performance by the other party of any
covenant, agreement, term or condition of this Lease or to exercise any right or
remedy consequent upon a

 

18



--------------------------------------------------------------------------------

breach thereof, and no payment or acceptance of full or partial Rent during the
continuance of any such breach, shall constitute a waiver of any such breach or
of such covenant, agreement, term or condition. No covenant, agreement, term or
condition of this Lease to be performed or completed by either party, and no
breach thereof, shall be waived, altered or modified except by a written
instrument executed by the other party. No waiver of any breach shall affect or
alter this Lease, but each and every covenant, agreement, term and condition of
this Lease shall continue in full force and effect with respect to any other
then existing or subsequent breach thereof.

Section 21.7. Suits to Recover Damages. Suit or suits for the recovery of
damages, or for a sum equal to any installment or installments of Rent payable
hereunder or any other sums payable by Tenant to Landlord pursuant to this
Lease, may be brought by Landlord at any time and from time to time at
Landlord’s election, and nothing herein contained shall be deemed to require
Landlord to await the date whereon this Lease or the Term would have expired had
there been no Event of Default by Tenant.

Section 21.8. Receipt of Payment after Termination. No receipt of moneys by
Landlord from Tenant after the termination of this Lease or Tenant’s right to
possession, or after the giving of any notice of the termination of this Lease
or Tenant’s right to possession, shall reinstate, continue or extend the Term or
affect any notice theretofore given to Tenant, or operate as a waiver of the
right of Landlord to enforce the payment of Rent payable by Tenant hereunder or
thereafter falling due, or operate as a waiver of the right of Landlord to
recover possession of the Premises or any part thereof by proper remedy, it
being agreed that after the service of notice to terminate this Lease or
Tenant’s right to possession or the commencement of any suit or summary
proceedings, or after a final order or judgment for the possession of the
Premises, or any part thereof or interest therein, Landlord may demand, receive
and collect any moneys due or thereafter falling due without in any manner
affecting such notice, proceeding, order, suit or judgment, all such moneys
collected being deemed payments on account of the Tenant’s liability hereunder.

Section 21.9. Cumulative Remedies. No remedy contained herein or otherwise
conferred upon or reserved to Landlord, shall be considered exclusive of any
other remedy, but the same shall be cumulative and shall be in addition to every
other remedy given herein, now or hereafter existing at law or in equity or by
statute, and every power and remedy given by this Lease to Landlord may be
exercised from time to time and as often as occasion may arise or as may be
deemed expedient. No delay or omission of Landlord to exercise any right or
power arising from any default shall impair any such right or power or shall be
construed to be a waiver of any such default or an acquiescence therein.

ARTICLE XXII—LANDLORD’S PERFORMANCE OF TENANT’S COVENANTS

Section 22.1. Landlord’s Right to Perform Tenant’s Obligations. In the event
Tenant shall fail to perform any of its obligations hereunder, Landlord may (but
shall not be obligated to do so), and without waiving or releasing Tenant from
any obligation of Tenant hereunder, make any payment or perform any other act
which Tenant is obligated to make or perform under this Lease. All sums so paid
and all liabilities so incurred by Landlord, together with interest thereon at
the Delinquency Rate, shall be payable to Landlord upon demand as Additional
Rent. Except in the case of an Emergency Situation, Landlord shall use
reasonable efforts to give prior notice (which may be

 

19



--------------------------------------------------------------------------------

oral) of its performance, if reasonably feasible under the circumstances.
Nothing contained herein shall be construed to require Landlord to advance
monies for any purpose. In exercising its rights hereunder, Landlord shall use
reasonable efforts not to interfere with the normal operation of the Premises.
The term “Emergency Situation” shall mean a situation which has caused or is
likely to cause bodily injury to persons, contamination of or physical damage to
the Premises (or any portion thereof) or adjoining property or economic
liability or criminal jeopardy to Landlord.

ARTICLE XXIII—SUBORDINATION TO MORTGAGES

Section 23.1. Subordination. Landlord may execute and deliver a mortgage
(“Mortgage”) against the Premises or any interest therein. This Lease and the
rights of Tenant hereunder shall be and are hereby made expressly subject and
subordinate at all times to the lien of any Mortgage now or hereafter
encumbering any portion of the Premises, and to all advances made or hereafter
to be made upon the security thereof. Tenant agrees to execute and deliver such
instruments subordinating this Lease to the lien of any such Mortgage as may be
requested in writing by Landlord from time to time.

ARTICLE XXIV—INDEMNITY AND WAIVER

Section 24.1. Indemnity. Tenant will protect, indemnify and save Landlord, its
partners, shareholders, employees, officers, directors, agents, and their
respective successors and assigns harmless from and against all liabilities,
obligations, claims, damages, penalties, causes of action, costs and expenses
(including without limitation, reasonable attorney’s fees and expenses) imposed
upon, incurred by or asserted against Landlord by reason of: (a) any accident,
injury to or death of persons or loss of or damage to property occurring on or
about the Premises or the Project or any part thereof or the adjoining
properties, sidewalks, curbs, streets or ways, or resulting from an act or
omission of Tenant or anyone claiming by through or under Tenant; (b) any
failure on the part of Tenant to perform or comply with any of the terms of this
Lease or any other agreements affecting the Premises; (c) Tenant’s use,
occupation, condition or operation of the Premises or any part thereof; or
(d) performance of any labor or services or the furnishing of any materials or
other property in respect of the Premises or any part thereof by or on behalf of
Tenant. In case any action, suit or proceeding is brought against Landlord by
reason of any such occurrence, Tenant will, at Tenant’s sole expense, resist and
defend such action, suit or proceeding, or cause the same to be resisted and
defended.

Except for claims arising in whole or in part from the negligence or willful
misconduct of Landlord and Landlord’s agents, Tenant waives all claims it may
have against Landlord and Landlord’s agents for damage or injury to person or
property sustained by Tenant or any persons claiming through Tenant or by any
occupant of the Premises, or by any other person, resulting from any part of the
Premises becoming out of repair, or resulting from any accident on or about the
Premises or the Project or resulting directly or indirectly from any act or
neglect of any person, excluding Landlord and Landlord’s agents.

This Section 24.1 shall include, but not by way of limitation, damage caused by
water, snow, frost, steam, excessive heat or cold, sewage, gas, odors or noise,
or caused by bursting or leaking pipes or plumbing fixtures, and shall apply
equally whether any such damage results from the act or

 

20



--------------------------------------------------------------------------------

neglect of Tenant or of any other person, excluding Landlord’s and Landlord’s
agents’ negligence or willful misconduct, and whether such damage be caused or
result from anything or circumstance above mentioned or referred to, or to any
other thing or circumstance whether of a like nature or of a wholly different
nature. All personal property belonging to Tenant or any occupant of the
Premises shall be there at the risk of Tenant or of such other person only, and
Landlord shall not be liable for any damage thereto or for the theft or
misappropriation thereof, except for Landlord’s and Landlord’s agents’
negligence or willful misconduct.

ARTICLE XXV—SURRENDER

Section 25.1. Condition of Premises. Upon the termination of this Lease whether
by forfeiture, lapse of time or otherwise, or upon the termination of Tenant’s
right to possession of the Premises, Tenant will at once surrender and deliver
up the Premises to Landlord, broom clean, in good order, condition and repair,
reasonable wear and tear excepted. “Broom clean” means free from all debris,
dirt, rubbish, personal property of Tenant, oil, grease, tire tracks or other
substances, inside and outside of the Building and on the grounds comprising the
Premises.

Section 25.2. Removal of Tenant’s Property and Alterations. Upon the termination
of this Lease by forfeiture, lapse of time, or otherwise, Tenant shall remove
Tenant’s Property and Alterations designated by Landlord. Tenant shall repair
any injury or damage to the Premises which may result from such removal. If
Tenant does not remove Tenant’s Property or such Alterations from the Premises
prior to the end of the Term, however ended, Landlord may, at its option, remove
the same and deliver the same to any other place of business of Tenant or
warehouse the same, and Tenant shall pay the cost of such removal (including the
repair of any injury or damage to the Premises resulting from such removal),
delivery and warehousing to Landlord on demand, or Landlord may treat Tenant’s
Property and Alterations as having been conveyed to Landlord with this Lease as
a Bill of Sale, without further payment or credit by Landlord to Tenant.

Section 25.3. Holdover. If Tenant retains possession of the Premises or any part
thereof after the termination of the Term, by lapse of time or otherwise, then
Tenant shall pay to Landlord Rent, at one hundred fifty percent (150%) of the
rate payable for the month immediately preceding said holding over (including
increases for Additional Rent which Landlord may reasonably estimate), computed
on a per month basis, for each month or part thereof (without reduction for any
such partial month) that Tenant remains in possession. In addition thereto,
solely in the event such retention of possession of the Premises or any part
thereof exceeds thirty (30) days after the termination of the Term, Tenant shall
pay Landlord all damages, consequential as well as direct, sustained by reason
of Tenant’s retention of possession. The provisions of this paragraph do not
limit the Landlord’s rights of re entry or any other right hereunder.

ARTICLE XXVI—COVENANT OF QUIET ENJOYMENT

Section 26.1. Covenant of Quiet Enjoyment. Landlord covenants that Tenant, on
paying the Rent and all other charges payable by Tenant hereunder, and on
keeping, observing and performing all the other terms, covenants, conditions,
provisions and agreements herein contained on the part of Tenant to be kept,
observed and performed, all of which obligations of Tenant are independent of
Landlord’s obligations hereunder, shall, during the Term, peaceably and quietly
have, hold and enjoy the Premises subject to the terms, covenants, conditions,
provisions and agreement hereof free from hindrance by Landlord or any person
claiming by, through or under Landlord.

 

21



--------------------------------------------------------------------------------

ARTICLE XXVII—NO RECORDING

Section 27.1. No Recording. Neither this Lease nor a memorandum hereof shall be
recorded. Landlord agrees that Tenant may disclose the existence of this Lease
in public filings such as 8(k) filings for publicly held companies and other
filings required to meet regulatory requirements.

ARTICLE XXVIII—NOTICES

Section 28.1. Notices. All notices, consents, approvals to or demands upon or by
Landlord or Tenant desired or required to be given under the provisions hereof,
shall be in writing and shall be deemed properly given (i) on the date sent, if
delivered by hand, (ii) one (1) day after the date such notice is deposited with
an overnight delivery service; (iii) on the date sent, if delivered via
facsimile at the number(s) set forth below, with a hard copy to follow by
overnight delivery service; (iv) on the date when received with proof of receipt
to the party to whose attention it is directed or when such party refuses to
accept receipt if sent, postage prepaid, by registered or certified mail, return
receipt requested, postage prepaid, addressed as follows:

 

If intended for Landlord:   

CenterPoint Properties Trust

1808 Swift Drive

Oak Brook, Illinois 60523-1501

Attention: Chief Operating Officer

Facsimile Number: 630-586-8010

If intended for Tenant:   

Great Lakes Power, Inc.

655 Wheat Lane

Wood Dale, Illinois 60191

Attention: Gary Winemaster and Joe Kania

Facsimile Number: 630-350-0103

or such other address or to such other party which any party entitled to receive
notice hereunder designates to the others in writing by a notice duly given
hereunder.

ARTICLE XXIX—COVENANTS, SUCCESSORS AND ASSIGNS

Section 29.1. Covenants. All of the covenants, agreements, conditions and
undertakings in this Lease contained shall extend and inure to and be binding
upon the heirs, executors, administrators, successors and assigns of the
respective parties hereto, the same as if they were in every case specifically
named, and shall be construed as covenants running with the Land, and wherever
in this Lease reference is made to either of the parties hereto, it shall be
held to include and apply to, wherever applicable, the heirs, executors,
administrators, successors and assigns of such party. Nothing herein contained
shall be construed to grant or confer upon any person or persons, firm,
corporation or governmental authority, other than the parties hereto, their
heirs, executors, administrators, successors and assigns, any right, claim or
privilege by virtue of any covenant, agreement, condition or undertaking in this
Lease contained.

 

22



--------------------------------------------------------------------------------

Section 29.2. Sale of Project. Landlord shall at all times during the Term have
the right to sell the Project or any part thereof and in connection therewith,
to assign Landlord’s rights and obligations under this Lease to any such
purchaser. The term “Landlord”, as used in this Lease, so far as covenants or
obligations on the part of Landlord are concerned, shall be limited to mean and
include only the owner or owners at the time in question of title to the
Project, and in the event of any transfer or transfers of title to the Project
or any part thereof, Landlord herein named (and in the case of any subsequent
transfers or conveyances, the then grantor) shall be automatically freed and
relieved of all liability as respects the performance of any covenants or
obligations on the part of Landlord contained in this Lease to be performed.

ARTICLE XXX—ENVIRONMENTAL MATTERS

Section 30.1. Defined Terms.

A. “Hazardous Material” shall include but shall not be limited to any substance,
material, or waste that is regulated by any federal, state, or local
governmental authority because of toxic, flammable, explosive, corrosive,
reactive, radioactive or other properties that may be hazardous to human health
or the environment, including without limitation asbestos and asbestos
containing materials, radon, petroleum and petroleum products, urea formaldehyde
foam insulation, methane, lead based paint, polychlorinated biphenyl compounds,
hydrocarbons or like substances and their additives or constituents, pesticides,
agricultural chemicals, and any other special, toxic, or hazardous substances,
materials, or wastes of any kind, including without limitation those now or
hereafter defined, determined, or identified as “hazardous substances,”
“hazardous materials,” “toxic substances,” “hazardous wastes,” or “solid waste”
in any Environmental Law.

B. “Environmental Law” shall mean any federal, state, or local law, statute,
ordinance, code, rule, regulation, policy, common law, license, authorization,
decision, order, or injunction which pertains to health, safety, any Hazardous
Material, or the environment (including, but not limited to, ground, air, water,
or noise pollution or contamination, and underground or aboveground tanks)
together with all rules, regulations, orders, and decrees now or hereafter
promulgated under any of the foregoing, as any of the foregoing now exist or may
be changed or amended or come into effect in the future.

C. “Environmental Claim” shall mean and include any demand, notice of violation,
inquiry, cause of action, proceeding, or suit for damages (including reasonable
attorneys’, consultants’, and experts’ fees, costs or expenses), losses,
injuries to person or property, damages to natural resources, fines, penalties,
interest, cost recovery, compensation, or contribution resulting from or in any
way arising in connection with any Hazardous Material or any Environmental Law.

 

23



--------------------------------------------------------------------------------

D. “Pre Existing Condition” shall mean the presence of any Hazardous Material on
the Premises, to the extent such Hazardous Material was not introduced onto the
Premises after the commencement date of the Gross Lease.

E. “Environmental Condition” shall mean (i) the presence on the Premises of one
or more underground storage tanks or (ii) the existence of any Hazardous
Material on the Premises, other than a Pre Existing Condition,

(i) in violation of or requiring cleanup under any Environmental Law or the
provisions of this Article XXX, or

(ii) in concentrations or at levels exceeding applicable federal, state, or
local standards for soil, groundwater, or waste on residential properties,

either of which subjects Landlord to liability for any Environmental Claim or
which must be remediated to prevent Landlord from incurring loss of any kind.

F. “Environmental Remediation” shall mean any investigation, cleanup, removal,
containment, remediation, or other action relating to an Environmental Condition
(i) required pursuant to any Environmental Law, or (ii) necessary to prevent
Landlord from incurring, or relieve Landlord from, loss of any kind as a result
of an Environmental Claim.

G. “NFR Letter” shall mean an environmental “no further remediation” letter,
certificate of completion, covenant not to sue, certificate of closure or any
other similar environmental closure document issued by any regulatory body,
including any such documents issued in connection with voluntary programs.

H. “Remediating Party” shall mean the party which has elected (or is deemed to
have elected) to perform any Environmental Remediation.

I. “Tenant Group” any or all of Tenant’s agents, employees, representatives,
contractors, workmen, mechanics, suppliers, customers, guests, licensees,
invitees, sublessees, assignees and all of their respective successors and
assigns or any party claiming by, through or under any of them.

J. “Permitted Materials” shall mean Hazardous material used in the ordinary
course of Tenant’s business in amounts not in violation of any Environmental
Law.

Section 30.2. Tenant’s Covenants with Respect to Environmental Matters. During
the Term, Tenant, at its sole cost and expense, shall:

A. comply with all Environmental Laws relating to the use and operation of the
Premises;

B. keep the Premises free of any Hazardous Material, except for Permitted
Materials;

 

24



--------------------------------------------------------------------------------

C. comply with the terms of any NFR Letters that have been issued with respect
to the Project and which have been disclosed to Tenant;

D. not take actions that would in any way violate, invalidate, cause
noncompliance with or otherwise affect the validity of any NFR Letter issued
with respect to the Project and which have been disclosed to Tenant;

E. not exacerbate a Pre Existing Condition of which it had knowledge;

F. upon the discovery of an Environmental Condition, promptly, but not later
than three (3) business days after the discovery of the Environmental Condition,
notify Landlord of the Environmental Condition;

G. upon the discovery of an Environmental Condition caused by Tenant or any
member of the Tenant Group;

(i) furnish a letter of credit, escrow of funds, or other security reasonably
acceptable to Landlord to secure performance of Environmental Remediation and to
assure Landlord that all necessary funds are readily available to Landlord to
pay the costs and expenses of Environmental Remediation;

(ii) prior to commencement of any Environmental Remediation, submit a proposed
scope of work for the Environmental Remediation, together with a timetable and a
cost estimate, to Landlord for review and approval;

(iii) after obtaining Landlord’s approval, diligently perform the approved
Environmental Remediation;

(iv) submit to Landlord in a timely manner for Landlord’s review and comment the
documentation and information required by Sections 30.5 and 30.6 of this Lease
relating to each phase of the Environmental Remediation, and pay all costs of
Landlord described in Section 30.4;

(v) comply with applicable release reporting requirements and provide Landlord
with any information necessary for Landlord to comply with Environmental Law;
and

(vi) obtain an NFR Letter or comparable acknowledgment from each federal, state,
or local governmental agency with jurisdiction over the Environmental Condition
that the Premises have been fully remediated without reliance on institutional
controls (including but not limited to deed restrictions) or engineered
barriers;

H. not install or operate any above or below ground tank, sump, pit, pond,
lagoon, or other storage or treatment vessel or device on the Premises without
obtaining

 

25



--------------------------------------------------------------------------------

Landlord’s prior written consent, not to be unreasonably withheld, provided,
however, Landlord approves of the storage vessels containing the Hazardous
Materials as described on Schedule 30.2H attached hereto and made a part hereof;

I. not handle, use, generate, treat, dispose of, or permit the use, handling,
generation, treatment, storage, or disposal of any Hazardous Material, except
for Permitted Materials, in, on, under, around, or above the Premises at any
time during the Term;

J. not use any above ground tank (including barrels and drums), of any size
within or without the Premises, except (i) in compliance with all Environmental
Laws, and (ii) if secondary containment approved by Landlord is provided. Empty
tanks, barrels and drums shall be presumed to have one (1) inch of product
remaining when declared empty.

Section 30.3. Exacerbation. Tenant shall not be responsible to remediate a
Pre-Existing Condition. Notwithstanding the foregoing, if Tenant exacerbates a
Pre-Existing Condition of which it had knowledge (as a result of Tenant’s
investigative or remedial activities or otherwise) during the Term, the
provisions of this Article XXX shall apply solely to such exacerbation of the
Pre-Existing Condition as if it were an Environmental Condition, and Tenant
shall perform Environmental Remediation as to such exacerbation.

Section 30.4. Assessment and Response Rights. In addition to Landlord’s other
rights of entry, access and inspection contained in this Lease, Landlord and its
agents and representatives shall have a right of entry and access to the
Premises upon reasonable request for the purposes of (i) inspecting the
documentation relating to Hazardous Materials or environmental matters
maintained by Tenant or any occupant of the Premises; (ii) ascertaining the
nature of the activities being conducted on the Premises and investigating
whether Tenant is in compliance with its obligations under Article XXX of this
Lease; (iii) determining the type, kind, and quantity of all products,
materials, and substances brought onto the Premises, or made or produced
thereon, and (iv) performing such environmental investigations, assessments and
corrective measures as Landlord may desire to perform. The investigation and
assessments may also include reasonable subsurface or other invasive
investigation of the Premises, including, but not limited to, soil borings and
sampling of site soil and ground or surface water for laboratory analysis, as
may be recommended by the Landlord’s consultant as part of its inspection of the
Premises or based upon such other reasonable evidence of Environmental
Conditions warranting such subsurface or other invasive investigation. Tenant
will cooperate with Landlord and Landlord’s consultants and will supply,
promptly upon request, any information reasonably requested to facilitate the
completion of the environmental assessments and investigations. Landlord and its
agents and representatives shall have the right to take samples in quantities
sufficient for analysis of all products, materials, and substances present on
the Premises and shall also have the right to conduct other tests and studies as
may be reasonably determined by Landlord to be appropriate in order to
investigate whether Tenant is in compliance with its obligations under Article
XXX.

Section 30.5. Copies of Notices. During the Term, Tenant shall promptly provide
Landlord with copies of all summons, citations, directives, information
inquiries or requests, notices of potential responsibility, notices of violation
or deficiency, orders or decrees, Environmental Claims, complaints,
investigations, judgments, letters, notices of environmental liens or response

 

26



--------------------------------------------------------------------------------

actions in progress, and other communications, written or oral, actual or
threatened, received by Tenant or any occupant of the Premises, from any
federal, state, or local agency or authority, or any other entity or individual
(including both governmental and non-governmental entities and individuals),
concerning (a) any actual or alleged release of any Hazardous Material on, to,
or from the Premises; (b) any actual or alleged violation of or responsibility
under Environmental Laws; or (c) any actual or alleged liability under any
theory of common law tort or toxic tort, including without limitation,
negligence, trespass, nuisance, strict liability, or ultrahazardous activity. If
any Hazardous Material is released on, to or from the Premises during the Term
which requires reporting to any federal, state, or local agency or authority
pursuant to any Environmental Law, Tenant shall promptly notify Landlord (in no
event later than three (3) days after first discovering the commencement of a
release) of the facts and the actions being taken to remediate and otherwise
respond to the release. Tenant agrees to provide Landlord with copies of all
documents submitted to any federal, state or local agency or authority related
to such release.

Section 30.6. Tests and Reports. Upon written request by Landlord, Tenant shall
provide Landlord, at Tenant’s expense, with (i) copies of all environmental
reports and tests prepared or obtained by or for Tenant or any occupant of the
Premises; (ii) copies of transportation and disposal contracts (and related
manifests, schedules, reports, and other information) entered into or obtained
by Tenant with respect to any Hazardous Material; (iii) copies of any
authorizations or permits issued to Tenant under Environmental Laws with respect
to the Premises; (iv) prior to filing, copies of any and all reports,
notifications, and other filings to be made by Tenant or any occupant of the
Premises to any federal, state, or local environmental authorities or agencies,
and after filing, copies of such filings; and (v) any other relevant documents
and information with respect to environmental matters relating to the Premises.
Tenant shall be obligated to provide such documentation only to the extent that
the documentation is within Tenant’s possession or control.

Section 30.7. Indemnification. Tenant shall reimburse, defend with counsel
chosen by Landlord, indemnify, and hold Landlord and any other Indemnified Party
free and harmless from and against any and all Environmental Claims, response
costs, losses, liabilities, damages, costs, and expenses, including without
limitation loss of rental income, loss due to business interruption, and
reasonable attorneys’ and consultants’ fees, costs and expenses arising out of
or in any way connected with any or all of the following:

A. any Hazardous Material (other than a Pre-Existing Condition) which is or was
actually or allegedly generated, stored, treated, released, disposed of, or
otherwise located on or at the Premises as a result of the act or omission of
Tenant or any member of the Tenant Group (regardless of the location at which
such Hazardous Material is now or may in the future be located or disposed of),
including, but not limited to any and all (i) liabilities under any common law
theory of tort, nuisance, strict liability, ultrahazardous activity, negligence,
or otherwise based upon, resulting from or in connection with any Hazardous
Material; (ii) obligations to take response, cleanup, or corrective action
pursuant to any Environmental Laws; and (iii) the costs and expenses of
investigation or remediation in connection with the decontamination, removal,
transportation, incineration, or disposal of any of the foregoing; and

 

27



--------------------------------------------------------------------------------

B. any actual or alleged illness, disability, injury, or death of any person, in
any manner arising out of or allegedly arising out of exposure to any Hazardous
Material or other substances or conditions present at the Premises as a result
of the act or omission of Tenant or any member of the Tenant Group (including,
but not limited to, ownership, operation, and disposal of any equipment which
generates, creates, or uses electromagnetic files, x rays, other forms of
radiation and radioactive materials), regardless of when any such illness,
disability, injury, or death shall have occurred or been incurred or manifested
itself; and

C. any failure by Tenant to comply with any obligation under this Article XXX
relating to an Environmental Condition for which Tenant is Remediating Party;

D. the imposition of any lien for damages caused by, or the recovery of any
costs for, the remediation or cleanup of any Hazardous Material as a result of
the act or omission of Tenant or any member of the Tenant Group;

E. costs of removal of any and all Hazardous Materials from all or any portion
of the Premises, which Hazardous Materials came to be present at the Premises as
a result of the act or omission of Tenant or any member of the Tenant Group;

The obligations of Tenant under this Section 30.7 shall survive any termination
or expiration of this Lease.

Section 30.8. Landlord Remediation. Landlord agrees to remediate Pre-Existing
Conditions to the extent required by Environmental Law, except to the extent the
same was known to, and exacerbated by, Tenant.

ARTICLE XXXI—SECURITY DEPOSIT

Section 31.1. Security Deposit. Tenant agrees to deposit with Landlord, upon the
execution of this Lease, the Security Deposit as security for the full and
faithful performance by Tenant of each and every term, provision, covenant and
condition of this Lease. If an Event of Default occurs, Landlord may use, apply
or retain the whole or any part of the Security Deposit for the payment of any
sum then due hereunder or which Landlord may expend or be required to expend by
reason of Tenant’s breach including, without limitation, any damages or
deficiency in the reletting of the Premises, whether such damages or deficiency
shall have accrued before or after re entry by Landlord. If any of the Security
Deposit shall be so used, applied or retained by Landlord at any time or from
time to time, Tenant shall promptly, in each such instance, within five (5) days
of written demand therefor by Landlord, pay to Landlord such additional sums as
may be necessary to restore the Security Deposit to the original amount set
forth in the first Section of this Lease. If this Lease is terminated or expired
and Tenant is not in default under this Lease at such time, the Security
Deposit, or the balance thereof, shall be returned to Tenant after all of the
following: (a) the time fixed as the expiration of the Term of this Lease;
(b) the removal of Tenant from the Premises; (c) the surrender of the Premises
by Tenant to Landlord in accordance with this Lease; and (d) final determination
of all amounts payable by Tenant hereunder and payment of same. Except as
otherwise required by law, Tenant shall not be entitled to any interest on the
Security Deposit. In the absence of evidence satisfactory to Landlord of an
assignment of the right to receive the Security Deposit or the remaining balance
thereof, Landlord may return the Security Deposit to the original Tenant,
regardless of one or more assignments of this Lease.

 

28



--------------------------------------------------------------------------------

ARTICLE XXXII—MISCELLANEOUS

Section 32.1. Captions. The captions of this Lease are for convenience only and
are not to be construed as part of this Lease and shall not be construed as
defining or limiting in any way the scope or intent of the provisions hereof.

Section 32.2. Severability. If any covenant, agreement or condition of this
Lease or the application thereof to any person, firm or corporation or to any
circumstances, shall to any extent be invalid or unenforceable, the remainder of
this Lease, or the application of such covenant, agreement or condition to
persons, firms or corporations or to circumstances other than those as to which
it is invalid or unenforceable, shall not be affected thereby. Each covenant,
agreement or condition of this Lease shall be valid and enforceable to the
fullest extent permitted by law.

Section 32.3. Applicable Law. This Lease shall be construed and enforced in
accordance with the laws of the state where the Premises are located.

Section 32.4. Amendments in Writing. None of the covenants, terms or conditions
of this Lease, to be kept and performed by either party, shall in any manner be
altered, waived, modified, changed or abandoned, except by a written instrument,
duly signed, acknowledged and delivered by the other party.

Section 32.5. Relationship of Parties. Nothing contained herein shall be deemed
or construed by the parties hereto, nor by any third party, as creating the
relationship of principal and agent or of partnership, or of joint venture by
the parties hereto, it being understood and agreed that no provision contained
in this Lease nor any acts of the parties hereto shall be deemed to create any
relationship other than the relationship of Landlord and Tenant.

Section 32.6. Brokerage. Tenant warrants that it has no dealings with any real
estate broker or agent in connection with this lease other than Landlord’s
Broker and Tenant’s Broker, if any, and Tenant covenants to pay, hold harmless
and indemnify Landlord from and against any and all cost, expense or liability
for any compensation, commissions and charges claimed by any other broker or
other agent with respect to this Lease or the negotiation thereof arising out of
any acts of Tenant. Landlord shall pay the brokerage commission due Landlord’s
Broker and Tenant’s Broker, if any, pursuant to any written agreement between
Landlord and such parties.

Section 32.7. No Accord and Satisfaction. No payment by Tenant or receipt by
Landlord of a lesser amount than the full amount stipulated herein as then
required to be paid by Tenant in respect of Tenant’s obligations under this
Lease for Rent or any other payments shall be deemed to be other than on
account, nor shall any endorsement or statement on any check or any letter
accompanying any check or payment of any such amount be deemed an accord and
satisfaction, and Landlord may accept such check or payment without prejudice to
Landlord’s right to recover the balance of such amount or pursue any other
remedy provided in this Lease.

 

29



--------------------------------------------------------------------------------

Section 32.8. Joint Effort. The preparation of this Lease has been a joint
effort of the parties hereto and the resulting documents shall not, solely as a
matter of judicial construction, be construed more severely against one of the
parties than the other.

Section 32.9. Time. Time is of the essence of this Lease, and all provisions
herein relating thereto shall be strictly construed.

Section 32.10. Landlord’s Consent. Landlord’s granting of any consent under this
Lease, or Landlord’s failure to object to any action taken by Tenant without
Landlord’s consent required under this Lease, shall not be deemed a waiver by
Landlord of its rights to require such consent for any further similar act by
Tenant. Notwithstanding anything in this Lease to the contrary, with respect to
any provision of this Lease which requires Landlord’s consent or approval,
Tenant shall not be entitled to make, nor shall Tenant make, any claim for (and
Tenant hereby waives any claim for) money damages as a result of any claim by
Tenant that Landlord has unreasonably withheld or unreasonably delayed any
consent or approval, but Tenant’s sole remedy shall be an action or proceeding
to enforce such provision, or for specific performance, injunction or
declaratory judgment.

Section 32.11. Landlord’s Liability. Notwithstanding anything to the contrary
herein contained, there shall be absolutely no personal liability asserted or
enforceable against Landlord or on any persons, firms or entities who constitute
Landlord with respect to any of the terms, covenants, conditions and provisions
of this Lease, and Tenant shall, subject to the rights of any mortgagee, look
solely to the interest of Landlord, its successors and assigns in the Project
for the satisfaction of each and every remedy of Tenant in the event of any
default by Landlord hereunder; such exculpation of personal liability is
absolute and without any exception whatsoever.

Section 32.12. Landlord Rights. This Lease does not grant any rights to light or
air over or about the Premises. Landlord specifically excepts and reserves to
itself the use of any roofs, the exterior and structural components of the
Building, all rights to the land and improvements below the improved floor level
of the Building, to the improvements and air rights above the Building and to
the improvements and air rights located outside the demising walls of the
Building and to such areas within the Building and Land required for
installation of utility lines and other installations and to such portions of
the Premises necessary to access, maintain and repair same, and no rights with
respect thereto are conferred upon Tenant.

Section 32.13. Entire Agreement. It is understood and agreed that all
understandings and agreements heretofore had between the parties hereto are
merged in this Lease, the exhibits annexed hereto and the instruments and
documents referred to herein, which alone fully and completely express their
agreements, and that no party hereto is relying upon any statement or
representation, not embodied in this Lease, made by the other. Each party
expressly acknowledges that, except as expressly provided in this Lease the
other party and the agents and representatives of the other party have not made,
and the other party is not liable for or bound in any manner by, any express or
implied warranties, guaranties, promises, statements, inducements,
representations or information pertaining to the transactions contemplated
hereby.

 

30



--------------------------------------------------------------------------------

Section 32.14. Net Lease. Except as otherwise expressly provided herein, from
and after August 1, 2013, this Lease shall be deemed and construed to be a “net
lease” and Tenant agrees to pay all costs and expenses of every kind and nature
whatsoever, ordinary and extraordinary, arising out of or in connection with the
ownership, maintenance, repair, replacement, use and occupancy of the Premises
during the Term of this Lease, which, except for the execution and delivery
hereof, would otherwise have been payable by Landlord.

Section 32.15. Application of Payments. Landlord shall have the exclusive right
to determine how, and in what amounts, payments received from Tenant (or any
Guarantor) are applied to amounts due and past due hereunder, and such
determination shall be conclusive upon the Tenant and any Guarantor.

Section 32.16. Tenant Authority. Tenant represents and warrants that it is duly
formed and in good standing, and has full corporate, partnership or limited
liability company power and authority, as the case may be, to enter into this
Lease and has taken all corporate, partnership or limited liability company
action, as the case may be, necessary to carry out the transaction contemplated
herein, so that when executed, this Lease constitutes a valid and binding
obligation of Tenant enforceable in accordance with its terms.

Section 32.17. Venue. TENANT AGREES THAT ALL ACTIONS OR PROCEEDINGS ARISING
DIRECTLY, INDIRECTLY OR OTHERWISE IN CONNECTION WITH, OUT OF, RELATED TO OR FROM
THIS LEASE SHALL BE LITIGATED, AT LANDLORD’S SOLE DISCRETION AND ELECTION, ONLY
IN COURTS HAVING A SITUS WITHIN THE COUNTY OF COOK, STATE OF ILLINOIS. TENANT
HEREBY CONSENTS AND SUBMITS TO THE JURISDICTION OF ANY LOCAL, STATE OR FEDERAL
COURT LOCATED WITHIN SAID COUNTY AND STATE. TENANT HEREBY IRREVOCABLY APPOINTS
AND DESIGNATES CT CORPORATION, 208 SOUTH LASALLE STREET, CHICAGO, ILLINOIS, OR
ANY OTHER PARTY WHOM LANDLORD MAY FROM TIME TO TIME HEREAFTER DESIGNATE (AFTER
GIVING TENANT SEVEN (7) DAYS WRITTEN NOTICE THEREOF), AS ITS TRUE AND LAWFUL
ATTORNEY-IN-FACT AND DULY AUTHORIZED AGENT FOR SERVICE OF LEGAL PROCESS AND
AGREES THAT SERVICE OF SUCH PROCESS UPON SUCH PARTY SHALL CONSTITUTE PERSONAL
SERVICE OF SUCH PROCESS UPON TENANT, PROVIDED THAT SUCH PARTY, WITHIN SEVEN
(7) DAYS AFTER RECEIPT OF ANY SUCH PROCESS, SHALL FORWARD THE SAME, BY CERTIFIED
OR REGISTERED MAIL, TOGETHER WITH ALL PAPERS AFFIXED THERETO, TO TENANT AT ITS
ADDRESS SET FORTH IN SECTION 28.1. TENANT HEREBY WAIVES ANY RIGHT IT MAY HAVE TO
TRANSFER OR CHANGE THE VENUE OF ANY LITIGATION BROUGHT AGAINST IT BY LANDLORD ON
THIS LEASE IN ACCORDANCE WITH THIS SUBSECTION.

Section 32.18. Waiver of Trial by Jury. The respective parties hereto shall and
hereby do waive trial by jury in any action, proceeding or counterclaim brought
by either of the parties hereto against the other on any matters whatsoever
arising out of or in any way connected with this Lease, or for the enforcement
of any remedy under any statute, emergency or otherwise.

 

31



--------------------------------------------------------------------------------

Section 32.19. Counterparts. This Lease may be executed in two counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

Section 32.20. Facsimile or Electronic Signatures. The parties hereto agree that
the use of facsimile or electronic signatures for the negotiation and execution
of this Lease shall be legal and binding and shall have the same full force and
effect as if originally signed.

Section 32.21. Landlord Agreement. Landlord agrees that upon written request
from Tenant, Landlord will execute and deliver to Tenant a Landlord Agreement in
the form attached hereto as Exhibit “D” and made a part hereof, provided Tenant
and Tenant’s Lender also execute and deliver said form. Landlord agrees that it
will cooperate upon request from Tenant requesting Landlord Agreements with
other financial institutions in a form substantially similar to Exhibit “D”
attached hereto.

Section 32.22. Option to Renew. Tenant shall have the option (“Renewal Option”)
to renew the Term and extend the Termination Date for all of the Premises as of
the expiration date of the Term, for one additional period of five (5) years
(“Renewal Term”) upon the following terms and conditions:

A. Tenant gives Landlord written notice of its exercise of the Renewal Option no
later than October 31, 2017.

B. Tenant is not in default under this Lease either on the date Tenant delivers
the notice required under (A) above or at any time thereafter prior to the
commencement of the Renewal Term.

C. All of the terms and provisions of this Lease shall be applicable to the
Renewal Term, except that Base Rent for the first twelve months of the Renewal
Term shall be one hundred three percent (103%) of the Monthly Base Rent as of
the Termination Date and shall increase by three percent (3%) on each
anniversary of the commencement of the Renewal Term thereafter.

D. Tenant shall accept the Premises in an “as is” physical condition and Tenant
shall not be entitled to receive any allowance, credit, concession or payment
from Landlord for the improvement thereof.

E. The Renewal Option shall automatically terminate upon the earliest to occur
of (i) the expiration or termination of this Lease; (ii) the termination of
Tenant’s right to possession of the Premises; (iii) any assignment or subletting
by Tenant; or (iv) the failure of Tenant to timely or properly exercise the
Renewal Option.

F. Landlord and Tenant acknowledge and agree that no real estate brokerage
commission or finder’s fee shall be payable by Landlord in connection with any
exercise by Tenant of the Renewal Option herein contained.

 

32



--------------------------------------------------------------------------------

[Remainder of this page intentionally left blank; signature page follows.]

 

33



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Lease as of the date set
forth above.

 

TENANT:     POWER GREAT LAKES, INC., an Illinois corporation     By:   /s/
Kenneth Winemaster       Name:   Kenneth Winemaster       Title:   Senior Vice
President

 

LANDLORD:     CENTERPOINT PROPERTIES TRUST, a Maryland real estate investment
trust     By:   /s/ Sean P. Maher       Name:   Sean P. Maher       Title:  
Chief Operating Officer

 

    By:   /s/ Brian M. Sheehan       Name:   Brian M. Sheehan       Title:  
Senior Vice President, Controller

SIGNATURE PAGE



--------------------------------------------------------------------------------

EXHIBIT “A”

LEGAL DESCRIPTION

LOT 1 IN FORST CREEK UNIT 1, BEING A SUBDIVISION OF PART OF THE NORTHEAST 1/4 OF
SECTION 9, TOWNSHIP 40 NORTH, RANGE 11 EAST OF THE THIRD PRINCIPAL MERIDIAN,
ACCORDING TO THE PLAT THEREOF RECORDED AUGUST 3, 1982 AS DOCUMENT R82-33889, IN
DUPAGE COUNTY, ILLINOIS.

 

A-1



--------------------------------------------------------------------------------

EXHIBIT “B”

Intentionally Omitted

 

B-1



--------------------------------------------------------------------------------

EXHIBIT “C”

TENANT ESTOPPEL CERTIFICATE

                                                                  (the “Tenant”)
hereby certifies to CENTERPOINT

                                                  , a                      (the
“Landlord”) and                                                  , a(n)
                                              (“Purchaser/Lender”) as follows:

1. Pursuant to that certain Lease dated                                 ,
                 (the “Lease”) with Tenant, Tenant leases the land, building and
other improvements commonly known as                                          
                                    (the “Premises”). The Lease, as amended,
modified and supplemented, is in full force and effect, and represents the
entire agreement between Tenant and Landlord for the Property. There are not
amendments, modifications or supplements to the Lease, whether oral or written
except as follows (include the date of each amendment, modification or
supplement):                                          
                                                                        . A true
and correct copy of the Lease, as amended, modified and supplemented, is
attached hereto as Exhibit “A”.

2. The term of the Lease began on                                 ,
                 and will end on                                     ,
                        .

3. The Lease [does] [does not] provide for an option to extend the term of the
Lease for                                               years. Except as
expressly provided in the Lease, Tenant does not have any right or option to
renew or extend the term of the Lease, to lease other space at the Property, nor
any preferential right to purchase all or any part of the Premises.

4. Tenant has neither sent nor received any notice of default under the Lease
which remains uncured and has no knowledge that either Landlord or Tenant are in
default under the Lease except as follows:
                                         
                                                    .

5. Tenant is currently paying [Base Monthly] Rent under the Lease in the amount
of $                                         and Tax Deposits in the amount of
$                                 and Expense Deposits in the amount of
$                             .

6. Tenant has not prepaid any rent or other charges under the Lease to Landlord
other than the following:                         
                                         
                                         
                                                   .

7. A [cash] [letter of credit] security deposit in the amount of
$                                 has been paid to and is presently held by
Landlord under the Lease, and Tenant has not given Landlord any other security
or similar deposit.

Dated this                  day of                             , 20    .

[NAME OF TENANT]

 

By:       Name:   Title:

 

C-1



--------------------------------------------------------------------------------

EXHIBIT “D”

FORM OF LANDLORD AGREEMENT

LANDLORD’S AGREEMENT

This Landlord’s Agreement, executed and delivered as of the              day of
March, 2012, by CENTERPOINT PROPERTIES TRUST, a Maryland real estate investment
trust, with an address at 1808 Swift Drive, Oak Brook, Illinois 60523, attn:
Chief Operating Officer (“Landlord”), and BMO Harris Bank N.A., as agent for
certain lenders (together with its successors and assigns, the “Agent”),with an
address at 111 West Monroe Street, Chicago, Illinois 60603.

W I T N E S S E T H

WHEREAS, Agent certain lenders, Power Solutions International, Inc., a Nevada
corporation (“Parent”) and certain subsidiaries of Parent, including Power Great
Lakes, Inc., an Illinois corporation (“Tenant”; Parent and such subsidiaries of
Parent (including Tenant) are collectively “Borrowers” and each a “Borrower”),
are entering into, and may from time to time hereafter enter into, various
agreements, instruments and documents, including without limitation that certain
Loan and Security Agreement dated as of April 29, 2011 (as amended, restated,
amended and restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”) (collectively, the “Financing Agreements”), providing for
the making by Agent and other lenders of loans and other financial
accommodations to or for the benefit of Borrowers;

WHEREAS, to secure payment and performance of all of Borrowers’ obligations and
liabilities to Agent and the lenders under the Financing Agreements (“Borrowers’
Liabilities”), Agent has required that Borrower grant to Agent a security
interest in substantially all of Borrowers’ assets now or hereafter located at
or attributable to the premises commonly known as 801 AEC Drive, Wood Dale,
Illinois and legally described on Exhibit A hereto (the “Premises”), other than
fixtures integral to the operation of the Premises (i.e., heating, ventilation,
air conditioning and plumbing fixtures) (all of such assets to be referred to
herein as the “Collateral”);

WHEREAS, the Premises are owned by Landlord and have been leased to Tenant
pursuant to the Industrial Lease dated                          , 2012 between
Landlord and Tenant, a copy of which is attached hereto as Exhibit B (the
“Lease”);

WHEREAS, Borrowers may require loans and other financial accommodations from the
lenders pursuant to the Financing Agreements, and as a condition precedent to
making such loans and/or other financial accommodations, Agent has required that
Borrowers obtain the execution and delivery of this Agreement;

NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged,
Landlord hereby covenants and agrees as follows:

1. For so long as Agent has a lien or security interest in any of the
Collateral, Landlord waives all rights which Landlord now or hereafter may have,
under the laws of the

 

D-1



--------------------------------------------------------------------------------

State of Illinois or by virtue of the Lease, or any renewals, extensions,
amendments, modifications, substitutions or replacements thereof (a “New
Lease”), to claim or assert any lien, right, claim or title to any of the
Collateral which now or hereafter may be located on the Premises, including
without limitation the right of levy or distrain for rent.

2. Landlord agrees that the Collateral (i) is and shall remain personal property
notwithstanding the manner or mode of the attachment of any item of Collateral
to the Premises, and (ii) is not and shall not become or be deemed to be
fixtures.

3. Landlord recognizes and acknowledges that the security interest of Agent in
the Collateral pursuant to the Financing Agreements is superior to any lien,
right, claim or title of any nature which Landlord now or hereafter may have or
assert in the Collateral by statute, common law, the Lease, any New Lease, any
other agreement or otherwise.

4. In the event of default by Borrowers in the payment or performance of any of
Borrowers’ Liabilities, Landlord agrees that Agent may upon one business day’s
prior written notice to Landlord enter the Premises during normal business hours
for a period of up to seventy-five (75) days after notice to Landlord for the
purpose of repossessing, removing, selling, or otherwise dealing with the
Collateral or any part thereof in accordance with the terms and conditions of
the Financing Agreements, without objection, delay, hindrance or interference by
Landlord, subject to the terms of this Agreement, and in such case Landlord will
make no claim or demand whatsoever against the Collateral. In the event Agent
elects to access the Premises pursuant to Agent’s rights in this Section 4,
Agent shall pay to Landlord (to the extent not previously paid by Tenant) all
non-default Rent (as defined in the Lease or New Lease) for the period that
Agent is on the Premises (but excluding any past-due rent or other fees due for
periods prior to Agent’s notification to Landlord).

5. If Agent has not then entered the Premises and Landlord intends to terminate
the Lease or new Lease or Tenant’s right to possession under the Lease or New
Lease due to a default by Tenant, Landlord will first provide the Agent with
written notice of such default and, prior to the termination of the Lease or the
Tenant’s right to possession due to any default thereunder, it shall permit the
Agent the same opportunity to cure or cause to be cured such default as is
granted the Tenant under the lease; provided, however, that (i) Agent shall have
at least ten (10) days following receipt of said notice to cure or cause to be
cured such default, and (ii) for the avoidance of doubt, Agent shall have no
obligation to cure or cause to be cured any such default under the Lease. In the
event that Landlord terminates the Lease or New Lease or the Tenant’s right to
possession based on an uncured default under the Lease or New Lease, the
Landlord will give the Agent the option to enter upon and occupy the Premises
for a period of up to seventy-five (75) days following receipt by the Agent of
written notice from the Landlord (“Termination Notice”) that the Landlord has
terminated the Lease or New Lease or that the Tenant’s right to possession has
terminated without termination of the Lease or New Lease. If the Lease or New
Lease expires by its own terms, the Landlord will permit the Agent to enter upon
and occupy the Premises for a period of seventy-five (75) days following the
Agent’s receipt of written notice from the Landlord (“Expiration Notice”). The
Agent, if it elects

 

D-2



--------------------------------------------------------------------------------

to exercise such rights, shall exercise such rights by giving notice to the
Landlord of its desire to enter upon and occupy the Premises pursuant to this
Section 5 within thirty (30) days after the Agent’s receipt of the Termination
Notice or the Expiration Notice, as applicable. At the expiration of such
seventy-five (75) days, Agent’s rights under this Section 5 to occupy the
Premises shall terminate. If the Agent shall elect to enter upon and occupy the
Premises pursuant to this Section 5, the Agent shall pay to Landlord (to the
extent not previously paid by Tenant) all non-default Rent (as defined in the
Lease or New Lease) for the period that Agent is on the Premises (but excluding
any past-due rent or other fees due for periods prior to Agent’s notification to
Landlord).

6. Any entry by Agent into the Premises pursuant to this Agreement or the
Financing Agreements shall be at the sole risk and expense of Agent and Tenant.
Tenant hereby authorizes Landlord to grant or facilitate access to the Premises
to Agent as provided in this Agreement. Tenant agrees to indemnify and hold
Landlord harmless from and against any and all claims associated with such
access.

7. Agent may, without affecting the validity of this Agreement, extend, amend or
in any way modify the terms of payment or performance of any of Borrowers’
Liabilities, without the consent of Landlord and without giving notice thereof
to Landlord.

8. In the event that Agent exercises its right of entry onto the Premises
hereunder for purposes of exercising its rights and remedies with respect to the
Collateral, Agent shall provide Landlord with evidence of the liability
insurance of Agent, on which Landlord shall be named as additional insured, and,
to the extent not covered by Agent’s insurance, Agent shall indemnify and hold
harmless Landlord and its officers, agents and employees (singularly, an
“Indemnified Party” and collectively the “Indemnified Parties”) from and against
any actual liabilities of Landlord to third parties, and costs and expenses
(including reasonable attorneys’ fees) actually incurred by Landlord in
connection therewith, that result directly from the actions of Agent (or its
agents) during the occupancy of the Premises by Agent (or its agents) during the
occupancy of the Premises by Agent (or its agents), including, without
limitation, claims, demands, causes of actions or liabilities (a) for personal
injury or property damage, and/or (b) relating to any alleged right, title or
interest in the Collateral.

A. Agent agrees that in the event a claim is asserted against an Indemnified
Party with respect to which Agent has agreed to indemnify the Indemnified
Parties pursuant to this Section 8, the Indemnified Party may retain one counsel
of its choice to defend it against such claim and Agent shall reimburse such
indemnified party for all costs and reasonable attorneys’ fees in connection
therewith.

B. Agent further agrees that Agent will promptly repair any damage to the
Premises resulting from the removal of the Collateral by the Agent or its agents
(but shall not be liable for diminution in value of the Premises caused by the
absence of Collateral actually removed or any by any necessity of replacing the
Collateral) and, in the event Agent does not do so following a reasonable demand
by the Landlord, Agent shall reimburse the Landlord for reasonable costs and
expenses incurred in repairing such damage promptly following demand by Landlord
for such amounts.

 

D-3



--------------------------------------------------------------------------------

9. The agreements contained herein shall continue in force until all Borrowers’
Liabilities are paid and satisfied in full and all financing arrangements
between Agent and Borrowers have been terminated.

10. The agreements contained herein may not be modified or terminated orally,
and shall be binding upon the successors, assigns and personal representatives
of Landlord, upon any successor owner or transferee of the Premises, and upon
any purchasers (including any mortgagee) from Landlord.

IN WITNESS WHEREOF, this Agreement has been duly executed and delivered as of
the date set forth above.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

D-4



--------------------------------------------------------------------------------

LANDLORD: CENTERPOINT PROPERTIES TRUST By                           
                                                      
Name                                                                     
        Its                                                                     
             

 

AGENT: BMO HARRIS BANK N.A. By                           
                                                      
Name                                                                     
        Its                                                                     
             

 

TENANT: POWER GREAT LAKES, INC. By                           
                                                      
Name                                                                     
        Its                                                                     
             

 

D-5



--------------------------------------------------------------------------------

SCHEDULE 30.2H

APPROVED MATERIALS STORAGE

Materials are supplied and stored according to supplier safety standards as
follows:

Gasoline—Stored in small 6 gallon marine safety tanks.

Diesel fuel—Delivered bulk to the facility and stored in 20 gallon plastic tanks
and 75 to 100 gallon steel tanks.

Propane—Delivered by the supplier in 331b and 1001b cylinders.

Oil—Delivered to the facility in bulk and stored in 250 to 500 gallon steel
reinforced tanks, 350 gallon steel caged enclosed plastic tote tanks and 55
gallon drums on containment skids.

Antifreeze—Delivered in bulk, stored in 350 gallon steel caged enclosed plastic
tote tanks.

Cutting oils—Stored in 55 gal drums on containment skids.

Rust inhibitors—Delivered in 55 gallon plastic drums (water-based).

Paint, Cleaners and Other Aerosols—stored in locked steel fireproof cabinets.

 

SCHEDULE 30.2H